Exhibit 10.3

 

 

 

MASTER TRANSITION SERVICES AGREEMENT

by and between

SAIC, INC.

and

SAIC GEMINI, INC.

dated as of

September 25, 2013

 

 

 



--------------------------------------------------------------------------------

MASTER TRANSITION SERVICES AGREEMENT

This Master Transition Services Agreement (this “Agreement”) is entered into on
September 25, 2013, by and between SAIC, Inc., a Delaware corporation (the
“Company” or “Leidos”) and SAIC Gemini, Inc., a Delaware corporation (“New
SAIC”). Each of Leidos and New SAIC is sometimes referred to herein as a “Party”
and collectively as the “Parties.” Capitalized terms used herein and not
otherwise defined herein have the meanings given to such terms in the
Distribution Agreement dated as of the date hereof, by and between Leidos and
New SAIC (as such may be amended from time to time, the “Distribution
Agreement”).

RECITALS

WHEREAS, the Board of Directors of the Company has determined that it is
appropriate, desirable and in the best interests of the Company and its
stockholders to separate, pursuant to and in accordance with the Distribution
Agreement, the Company into two separate, publicly traded companies, with Leidos
to own and conduct, directly or indirectly, the Leidos Business and New SAIC to
own and conduct, directly or indirectly, the New SAIC Business.

WHEREAS, in order to provide for an orderly transition in connection with the
separation of New SAIC from the Company, each of Leidos and New SAIC desire to
provide to the other certain services for specified periods following the
Distribution Date, all in accordance with and subject to the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained herein, the Parties agree as follows:

1. Services Provided.

(a) During the period commencing on the Distribution Date and ending on the
applicable Termination Date (as defined in Section 11), Service Provider shall
provide, or shall cause one or more of its Affiliates or a contractor,
subcontractor, vendor or other third-party service provider (each, a “Third
Party Provider”) to provide, upon the terms and subject to the conditions set
forth herein, the services (the “Services”) described on Schedule A (Services
provided by Leidos to New SAIC) or Schedule B (Services provided by New SAIC to
Leidos) (collectively, the “Services Schedules”).

(b) With respect to each Service, the Party required to provide such Service is
the “Service Provider” and the other Party is the “Service Recipient”. In
performing the Services, Service Provider and each of its Affiliates shall
provide, or ensure that any Third Party Provider shall provide, the Services
consistent with the “Performance Standards”, which shall mean (i) in the same
manner and at the same level of service (including, as applicable, with respect
to type, frequency, quality, quantity and timeliness as compared with the
six-month period prior to the Distribution Date, except as may be set forth in
individual Service Schedules), (ii) with the same degree of skill and care, and
(iii) with the same level of security (or any increased level of security
required as a result of Leidos and New SAIC not being affiliates of each other
following the Distribution) as provided and used by the Service Provider during
the



--------------------------------------------------------------------------------

six-month period prior to the Distribution Date, which Services shall be free of
material error. The Performance Standards shall in any event be standards that
are commercially reasonable and would be acceptable to parties bargaining on an
arm’s length basis.

(i) Notwithstanding the foregoing, if circumstances dictate that there must be
an increase in the complexity of a Service (whether as a result of increased
quantity or quality, changing frequency or regulatory requirements or
otherwise), Service Recipient acknowledges and agrees that such Service may not
be provided within the same amount of time as it had previously taken during
such period, and, in such a case, Service Provider and each of its Affiliates
shall use commercially reasonable efforts to provide, or to ensure that any
Third Party Provider shall provide, such Service in a timely manner.

(ii) Notwithstanding anything herein to the contrary, the Services are to be
provided in a manner that does not treat Service Recipient (or its Subsidiaries
or its or their personnel or business) materially different than Service
Provider treats itself (or its Affiliates or its or their personnel or business)
in connection with the provision of a Self-Service (as defined in Section 2(d)).

(c) In the event Service Provider would like to provide a Service by using a
Third Party Provider, if such Services were not provided by such Third Party
Provider to Service Recipient during the six month period prior to the
Distribution Date, Service Provider shall obtain the consent of Service
Recipient (such consent shall not be unreasonably withheld, delayed or
conditioned) prior to so providing such Service; provided further, that in any
case, Service Provider shall remain responsible for the performance by any Third
Party Provider of its obligations hereunder.

(d) Increased Services.

(i) Service Recipient may request additional quantities of Services beyond the
quantities specified in the applicable Services Schedule (“Increased Services”)
from Service Provider by providing written notice. Service Provider shall use
commercially reasonable efforts to accommodate such request; it being
understood, however, that Service Provider shall not be required to provide
Increased Services if the Parties are unable to reach agreement on the terms
thereof. Upon the mutual written agreement as to the nature, cost (including
cost of additional equipment as stated in ii. below), duration and scope of such
Increased Services, the Parties shall supplement in writing the Services
Schedules hereto to include such Increased Services. Service Provider’s
obligations with respect to providing any such Increased Services shall become
effective only upon a new Services Schedule or an amendment to an existing
Services Schedule being duly executed by the Parties.

(ii) Unless otherwise agreed by the Parties, if an Increased Service requires
Service Provider to purchase any machinery, equipment, apparatuses, computer
hardware and other electronic data processing and communications equipment,
tools, instruments, furniture, office equipment, automobiles, trucks, and other
transportation equipment, special and general tools, test devices, molds,
tooling, dies, prototypes and models and other tangible personal property
(collectively, “Equipment”), Service Recipient shall bear

 

3



--------------------------------------------------------------------------------

the costs of such Equipment, which Service Provider will provide at cost. Upon
the termination of the applicable Service, such Equipment shall be assigned and
transferred to Service Recipient.

2. Payment.

(a) Except as otherwise provided on the applicable Services Schedule, for each
Service, Service Recipient shall pay Service Provider an amount equal to the
Service Costs (as defined below) for all Services being provided to Service
Recipient.

(b) Except as otherwise provided on the applicable Services Schedule, the
“Service Costs” for each Service shall be the cost to Service Provider (or its
Affiliates) for providing Services, without fee, calculated in a manner
consistent with past practice, including the following (but only to the extent
allocable to the provision of the Services):

(i) the fully burdened cost (i.e., labor plus fringe, overhead and G&A) of
personnel involved in providing the Services;

(ii) the aggregate cost impacts of any increases in Service Provider’s unit cost
for Self-Service that is directly caused by Service Provider’s requirement to
provide the Services described herein;

(ii) any reasonable out-of-pocket expenses incurred by Service Provider with
Third Party Providers in connection with the provision of Services, without
markup or fee, including to the extent applicable to the Services, one-time
set-up costs, license fees, costs to enter into third party agreements, costs to
exit third party agreements, termination fees, and other costs incurred in
connection with Third Party Providers providing Services in compliance with this
Agreement, and including pursuing any warranty or indemnity against a Third
Party Provider in accordance with Section 3(e);

(iii) the cost of licenses for software or other intellectual property (or other
cost associated with obtaining rights to use software or intellectual property)
(a “Third Party License”), without markup or fee, including any termination,
transfer, sublicensing, access, upgrade or conversion fees;

(iv) any sales, transfer, goods, services, value added, gross receipts or
similar taxes, fees, charges or assessments (including any such taxes that are
required to be withheld) arising out of such Service and incurred by Service
Provider; provided that the Parties agree to use commercially reasonable efforts
to minimize any such taxes, fees or assessments and Service Recipient shall not
be obligated to pay any income or franchise taxes imposed on the Service
Provider; and

(v) the cost of travel expenses that are reasonable and incurred in accordance
with Service Provider’s normal travel policy and other reasonable miscellaneous
out-of-pocket costs and expenses incurred by Service Provider; provided that,
unless otherwise set forth in the applicable Services Schedule, any such
expenses exceeding $5,000 per month for each Service shall require advance
approval of Service Recipient.

 

4



--------------------------------------------------------------------------------

(c) Except as otherwise provided on the applicable Services Schedule or required
by applicable Law, all amounts shall be invoiced and paid in U.S. Dollars. To
the extent necessary, local currency conversion on any such invoice shall be
based on Service Provider’s internal exchange rate for the then-current month,
based upon the average for such month, as calculated consistently with how such
local currency conversion was calculated in the twelve-month period prior to the
Distribution Date.

(d) With respect to any service that a Service Provider provides or causes an
Affiliate to provide to itself or its Affiliates that is the same or
substantially similar to a Service provided to Service Recipient or its
Subsidiaries hereunder (such service, a “Self-Service”), Service Provider may
stop providing such Self-Service to itself or its Affiliates as long as (i) such
termination does not adversely affect the ability of Service Provider to deliver
the Service to Service Recipient in accordance with the Performance Standards
and (ii) Service Provider notifies Service Recipient of such termination as
promptly as practicable and no later than ninety (90) days prior to the date it
intends to stop providing the Self-Service. Further, if Service Provider
terminates a Self-Service prior to the Termination Date applicable for the
corresponding Service, the Service Costs of such Service following any such
termination shall be calculated as if Service Provider had not terminated such
Self-Service.

(e) Invoices and Payment.

(i) Except as provided on the applicable Services Schedule, Service Provider
shall invoice Service Recipient for the Service Costs owed hereunder on a
monthly basis, with Service Costs for all Services provided by Service Provider,
its Affiliates or its Third Party Providers to Service Recipient in the last
fiscal period included on a combined single invoice, and shall provide
reasonable documentation supporting such Service Costs. Service Recipient shall
pay the amount of such invoice by electronic transfer of immediately available
funds not later than thirty (30) days after the date of such invoice.

(ii) Neither Party nor any of its respective Affiliates shall have a right of
set-off against the other Party or its Subsidiaries, except in connection with
any amounts billed hereunder.

(iii) In the event Service Recipient does not pay Service Provider in accordance
with the terms hereof (a) all amounts so payable and past due shall accrue
interest from the 31st day after the date of the invoice to the receipt of
payment at a rate per annum equal to the six (6)-month LIBOR rate (as shown on
the Reuters Screen LIBOR 01 Page (or on any successor or substitute of such
page) at approximately 11:00 a.m. on the 31st day after the date of the invoice,
or the next Business Day, if such day is not a Business Day) plus 3% (the
“Interest Rate”, with the applicable rate to be recalculated every six months),
until such amounts, together with all accrued and unpaid interest thereon, are
paid in full, and (b) Service Recipient shall pay, as additional fees, all
reasonable out-of-pocket costs and expenses incurred by Service Provider in
attempting to collect and collecting amounts so due, including all reasonable
attorneys fees and expenses.

 

5



--------------------------------------------------------------------------------

(iv) In the event that Service Recipient in good faith disputes an invoice
submitted by Service Provider, Service Recipient may withhold payment of any
amount subject to the dispute; provided that (a) Service Recipient shall
continue to pay all undisputed amounts in accordance with the terms hereof,
(b) Service Recipient shall notify Service Provider, in writing, of any disputed
amounts and the reason for any dispute by the due date for payment of the
invoice containing any disputed charges and (c) in the event any dispute is
resolved in Service Provider’s favor, any amount that Service Recipient should
have paid shall be deemed to have accrued interest at the Interest Rate from the
date such payment should have been made. In the event of a dispute regarding the
amount of any invoice, the Parties shall use all reasonable efforts to resolve
such dispute within forty-five (45) days after Service Recipient provides
written notification of such dispute to Service Provider. Each Party shall
provide full supporting documentation concerning any disputed amount or invoice
within thirty (30) days after written notification of the dispute. Unpaid fees
that are under good faith dispute shall not be considered a basis for default
hereunder. To the extent that a dispute regarding the amount of any invoice
cannot be resolved pursuant to this Section 2(e)(iv), the dispute resolution
procedures set forth in Section 9 herein shall apply.

3. Cooperation.

(a) Service Recipient and Service Provider shall cooperate and work together in
good faith to develop a global transition plan in order to facilitate a smooth
and orderly termination of a Service by its applicable Termination Date or at
such earlier time as Service Recipient terminates Service Provider’s performance
of the Services in accordance with Section 11.

(b) In furtherance of the foregoing, Service Provider will, if requested and at
Service Recipient’s expense, provide Service Recipient with reasonable support
necessary to transition or migrate the services to Service Recipient or any
third party or parties chosen by Service Recipient, which may include, but not
be limited to, consulting and training and providing reasonable access to data
and other information and to Service Provider’s and its Affiliates’ employees;
provided that such activities shall not unduly burden or interfere with Service
Provider’s business and operations.

(c) It is understood that it will require significant efforts by the Parties to
implement this Agreement and ensure performance hereunder. Service Recipient
shall (i) cooperate with and provide Service Provider with such information and
documentation as is reasonably necessary for Service Provider to perform the
Services; and (ii) perform such other duties and tasks as may be reasonably
required to permit Service Provider to perform the Services, including
(x) cooperating in obtaining any consents or approvals from third parties
necessary to facilitate Service Provider’s ability to provide the Services and
(y) conducting such testing as may be reasonably required by Service Provider in
connection with any updates or changes to the applicable systems or processes
involved in providing a Service, provided that Service Provider has given
Service Recipient such prior written notice as set forth in the applicable
Services Schedules or, if not contemplated therein, a reasonable time before
conducting such testing, taking into account the type and scope of such testing.
A Service Provider shall not be deemed to be in breach of its obligations to
provide or make available any Service to the extent that Service Recipient has
not provided information and access to appropriate personnel that is reasonably
necessary for the performance of such Service.

 

6



--------------------------------------------------------------------------------

(d) Service Provider shall use best efforts to make or obtain any approvals,
permits and licenses and implement any systems as may be necessary for it to
perform the Services independently in each country and applicable jurisdiction
as soon as practicable following the Distribution Date.

(e) Upon Service Recipient’s written request and without prejudice to any direct
rights Service Recipient may have against a Third Party Provider or Service
Provider, Service Provider shall use commercially reasonable efforts to pursue
any warranty or indemnity under any contract Service Provider or its Affiliates
may have with a Third Party Provider with respect to any Service provided to
Service Recipient by such Third Party Service Provider.

(f) Service Provider shall use best efforts to obtain, if required, any Third
Party License or consent required by any Third Party Provider to provide the
applicable Service to Service Recipient, and Service Recipient shall, as
necessary, cooperate with Service Provider in obtaining any such Third Party
License or consent. If such Third Party License or consent cannot be obtained on
commercially reasonable terms, the Parties will use best efforts to arrange for
an alternative method of obtaining any such Service on Service Recipient’s
behalf (“Alternative Method”), which may include Service Provider providing such
Service itself. If there is any Third Party License or consent which was not
required as of the date hereof but will subsequently be required before the
Termination Date for a particular Service, Service Provider shall identify in
writing to Service Recipient such Third Party License or consent within sixty
(60) days of the date hereof and in any event no later than thirty (30) days
prior to the date such Third Party License or consent is required.

(g) The Parties shall use the fiscal quarter and year ends as set forth in
Schedule C in connection with the provision and receipt of applicable Services
hereunder, for so long as such Services are being provided.

4. Performance Standards; Reports; Personnel.

(a) Services shall be provided in accordance with the Performance Standards.

(b) It will not be deemed to be a breach of this Agreement if Service Provider
fails to meet the Performance Standards because of (i) the failure of Service
Recipient to reasonably cooperate with or provide information, facilities,
equipment, hardware or software, services or decisions to Service Provider as
required hereunder, (ii) changes reasonably deemed to be required by changes in
Law, technology or the availability of reasonably commercially available
products and services, (iii) changes otherwise permitted hereunder, (iv) changes
to the relevant systems, processes or personnel of Service Recipient, or
(v) Force Majeure as further provided in Section 8.

(c) Service Provider shall not make changes in the manner of providing a Service
unless (i) Service Provider is making similar changes in a Self-Service being
performed for itself or its Subsidiaries or such changes are de minimus, in each
case so long as such changes do not prevent Service Provider from meeting the
Performance Standards, (ii) such changes are

 

7



--------------------------------------------------------------------------------

required by Service Provider or Service Recipient pursuant to applicable Law, or
(iii) Service Recipient provides its prior written consent (which shall not be
unreasonably withheld, conditioned or delayed) to such changes (in each case,
for the avoidance of doubt, with the costs of any such change to be included in
the calculation of Service Costs).

(d) The Parties hereto acknowledge that it is currently contemplated that Leidos
will be moving corporate headquarters following the Distribution Date and Leidos
and New SAIC shall each cooperate and work in good faith to limit the disruption
in any required transition of any Service to such new location.

(e) All Services shall be performed in compliance with applicable Law, including
all applicable U.S. and non-U.S. laws and regulations relating to export
controls, sanctions, and imports, including those regulations maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, the Export
Administration Regulations maintained by the U.S. Department of Commerce, Bureau
of Industry and Security, the Foreign Corrupt Practices Act and the
International Traffic in Arms Regulations maintained by the U.S. Department of
State, Directorate of Defense Trade Controls.

(f) Except as provided in the applicable Services Schedule for a Service, in
providing, or causing to be provided, the Services, Service Provider shall only
provide employees or agents of Service Recipient with access to systems or
software to the extent that such employees or agents of Service Recipient or its
Subsidiaries had authorized access immediately prior to the Distribution Date,
or are replacement employees or agents of Service Recipient or its Subsidiaries.

(g) Unless otherwise set forth in the applicable Services Schedule and except as
may be otherwise required (or prohibited) by applicable Law, in performing the
Services, Service Provider shall prepare and furnish to Service Recipient
reports concerning the Services, which reports shall contain substantially the
same data, in substantially the same format, and prepared and delivered on
substantially the same timetable, as reports prepared by Service Provider with
respect to such Services during the six month period prior to the Distribution
Date (excluding any reports solely prepared in contemplation of the
Distribution). Upon Service Recipient’s written request for modifications to the
reporting and data transfer practices reasonably required to assist Service
Recipient in transitioning off the Service, Service Provider shall cooperate and
consult in good faith with Service Recipient to make such modifications;
provided that if Service Provider reasonably determines in its sole discretion
that any such modification may cause Service Provider to be in breach of its
other obligations to Service Recipient, then Service Provider shall not be under
any obligation to make such modifications.

(h) Service Provider shall make available such personnel as may be required to
provide the Services, including any specific personnel designated on the
applicable Services Schedule. Except as otherwise provided in the applicable
Services Schedule, Service Provider shall have the right to designate which
personnel it will assign to perform the Services. Service Provider also shall
have the right to remove and replace any such personnel at any time or designate
any of its Affiliates or a Third Party Provider (subject to Section 1(c) herein)
at any time to perform the Transition Services; provided that Service Provider
shall use its commercially reasonable efforts consistent with past practice to
limit the disruption to Service

 

8



--------------------------------------------------------------------------------

Recipient in the transition of the Services to different personnel; provided
further that if a Services Schedule designates a certain person as a “key
personnel”, if such person is no longer in the employ of the Service Provider or
its Affiliates or is otherwise not available to perform the Services, then the
portion of such Service performed by such person may be terminated by Service
Recipient upon fifteen (15) days prior written notice to Service Provider, even
if prior to the end of the Minimum Service Period. Except as set forth in the
Services Schedules, Service Provider shall have no obligation to retain any
individual employee for the sole purpose of providing a particular Service.

(i) In the event Service Recipient or any of its Affiliates hires an employee of
Service Provider or its Affiliates, and such employee was material to providing
Services to Service Recipient, Service Provider shall have the option, in its
sole discretion (in addition to any other remedies available to it under the
Distribution Agreement or otherwise), upon ten (10) Business Days’ written
notice to Service Recipient to suspend its obligations with respect to the
Services performed by the hired employee (with a reduction in the applicable
Service Costs associated with the hired employee) effective on the date of such
employee’s termination of employment with Service Provider. Any provision of
Service following a reduction in Service Provider’s obligations pursuant to this
Section shall be deemed to be consistent with Service Provider’s obligations
under this Agreement, so long as Service Provider satisfies the Performance
Standards and the obligations contained in this Section 4 with respect to such
Service.

(j) Each Party agrees that it shall be responsible for compliance by its
personnel (including any Third Party Provider) performing or otherwise involved
with Services with all of the terms and conditions of this Agreement.

(k) Each Party shall notify the other Party in writing as promptly as
practicable after becoming aware of any default or breach of this Agreement
committed by either it or the other Party. Service Provider shall notify Service
Recipient of any event that may reasonably be expected to materially impact a
Service provided hereunder.

(l) In the event Service Provider has received a written notice of default or
breach in the performance of a Service hereunder (including as a result of
material error(s) in the performance of such Service), it will use its best
efforts to cure such default or breach. In the event Service Provider is unable
to cure such breach or default within thirty (30) days from receipt of notice
thereof, in addition to the rights available under Section 11, there shall be an
adjustment to Service Costs to reflect the costs to Service Recipient associated
with such default, breach or error, including any reasonable out-of-pocket costs
and expenses incurred by Service Recipient in retaining any Third Party Provider
to provide such Service or in providing such Service itself.

5. New Services. If, after the date hereof and on or prior to the 90th day
following the Distribution Date, the Parties mutually determine that a service
required by Service Recipient and provided by Service Provider or one of its
Subsidiaries prior to the Distribution Date was inadvertently omitted from the
Services Schedules, Service Recipient may request that Service Provider perform
such service (“New Service”) in addition to the Services being provided
hereunder. Service Provider shall promptly begin performing any New Service
consistent with

 

9



--------------------------------------------------------------------------------

past practice upon a timely written request from Service Recipient (which
request may be in the form of email) that includes (a) a description of the New
Service, and (b) a schedule for commencing and completing such New Service.
Thereafter, Service Provider and Service Recipient shall enter into good faith
negotiations to agree to an amendment to the Services Schedules providing for
such New Service; provided that if no agreement for an Additional Service
Schedule Amendment has been reached in writing in thirty (30) days, such New
Service shall be deemed to have a Termination Date of one year from the
Distribution Date, with Service Costs as provided for in Section 2(a),
calculated as if the amendment to the Services Schedule for such New Service
were silent regarding costs and expenses (such amendment or deemed amendment
pursuant to the foregoing proviso, an “Additional Service Schedule Amendment”).
Any New Service shall be considered a Service hereunder and the Services
Schedules shall incorporate, and be deemed to be duly amended by, such
Additional Service Schedule Amendment.

6. Intellectual Property; IT Security.

(a) Service Recipient agrees to comply with, and to cause its Subsidiaries to
comply with, the terms of any license or other agreement of Service Provider or
any of its Affiliates relating to software that is provided to Service Recipient
and is used in connection with the provision of any Services hereunder; provided
that in the event that Service Provider enters into new software licenses after
the Distribution Date, Service Recipient shall have the prior opportunity to
review and confirm its ability to comply therewith, which it shall do reasonably
and in good faith. In the event that Service Recipient provides notice of its
inability to comply therewith, Service Provider may in its sole discretion
suspend its provision of any Services under such new software licenses effective
after thirty (30) days’ notice of the same. While such Service is suspended,
Service Provider shall use commercially reasonable efforts to identify
alternative software with accompanying licenses acceptable to Service Recipient.
Upon entering into new software licenses acceptable to Service Recipient,
Service Provider shall resume or commence providing Service. Service Recipient
shall indemnify Service Provider for any claims by third parties arising out of
or in connection with Service Recipient’s noncompliance with or violation of
software licenses relating to software that is provided to Service Recipient and
is used in connection with the provision of any Services hereunder; provided
that Service Recipient will not be obligated to indemnify Service Provider for
any software that is the subject of an above-described notice of inability to
comply with license after the date that Service Provider receives such notice.
Subject to the foregoing, the Parties shall cooperate to identify any material
licenses or consents necessary for such provision and shall use commercially
reasonable efforts to minimize the costs associated therewith.

(b) If the receipt or provision of any Service hereunder requires the use by a
Party of the Intellectual Property (other than Trademarks) of the other Party,
then such Party and its Affiliates shall have the non-exclusive, royalty-free,
non-sublicensable (except as required for its and its Affiliates’ receipt or
provision of Services) right and license to use such Intellectual Property for
the sole purpose of, and only to the extent necessary for, the receipt or
provision of such Services hereunder, pursuant to the terms and conditions of
this Agreement. This license does not permit a Party to access, possess, or
modify the source code of the other Party or to reverse engineer the software of
the other Party. Upon the Termination Date applicable to such Service, or the
earlier termination of any Services in accordance with Section 11, the license

 

10



--------------------------------------------------------------------------------

herein to the applicable Intellectual Property will terminate; and the
applicable Service Recipient and/or Service Provider shall cease all use of the
Intellectual Property licensed hereunder. Nothing in this Section 6(b) shall be
deemed to limit, modify or terminate any License Agreement between the Parties.

(c) Subject to the limited licenses granted in Section 6(b), and unless the
Parties expressly agree otherwise in the Services Schedules or in a separate
written agreement executed by authorized personnel of each Party, each Party
shall exclusively own any Intellectual Property that it creates, develops or
invents in connection with the provision of any Services hereunder.

(d) While using or accessing any computers, systems, software, networks,
information technology or related infrastructure or equipment (including any
data stored thereon or transmitted thereby) (“Systems”) of the other Party
(whether or not a Service), each Party shall and shall cause each of its
Affiliates to, comply with all applicable Laws and adhere in all respects to the
other Party’s controlled processes, policies and procedures (including any of
the foregoing with respect to Confidential Information, data, communications and
system privacy, operation, security and proper use) as in effect on the
Distribution Date or as communicated to such Party from time to time in writing.

(e) Those employees of Service Recipient and Service Provider (or their
respective Affiliates) having access to the other Party’s Systems may be
required by Service Provider or Service Recipient, as the case may be, to enter
into a customary non-disclosure or similar agreement in connection with, and as
a condition to, such access.

7. Records and Audits. Service Provider shall provide to Service Recipient, upon
Service Recipient’s request, taking into consideration the financial reporting,
internal controls and other public company requirements of the Parties, all
information and records reasonably required to maintain full and accurate books
relating to the provision of Services to the extent any such information and/or
records were provided or maintained during the twelve month period prior to the
Distribution Date, excluding any actions taken in contemplation of the
Distribution. Upon reasonable notice and reasonable request from the Service
Recipient, and at the Service Recipient’s cost, Service Provider shall (a) make
available for inspection and copying by Service Receiver’s agents or
representatives such information, books and records reasonably relating to the
Services during reasonable business hours and (b) certify that the controls in
effect prior to the Distribution Date continue to be in effect, or if Service
Provider is aware of any instances where such controls are not so in effect, in
lieu of certification for such instances, provide a list of such instances and
descriptions of the change in such controls thereof. Each Party shall keep and
preserve all such aforementioned records for a period of at least eight
(8) years from and after the end of the relevant Services term.

8. Force Majeure; Reduction of Services. No Party (or any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event: (a) notify the
other Party of the nature and

 

11



--------------------------------------------------------------------------------

extent of any such Force Majeure condition and (b) use due diligence to remove
any such causes and resume performance under this Agreement as soon as feasible.
Notwithstanding the foregoing, Service Recipient shall be entitled to terminate
Services so affected by a Force Majeure that continues for a period of fifteen
(15) days or more upon five (5) days’ prior written notice in respect of any
such delay or failure resulting from any such Force Majeure without any penalty
or obligation to pay for Services not performed.

9. TSA Leaders; Dispute Resolution.

(a) Each Party shall nominate in writing one representative to act as the
primary contact with respect to the provision and receipt of Services (a “TSA
Leader”), with the initial TSA Leaders as listed on Schedule D. Each Party may,
at its discretion, from time to time select another individual to serve in these
capacities during the term of this Agreement; provided that each Party shall
notify the other Party promptly (and in any event within five (5) Business Days)
of any change in an individual serving in this capacity, setting forth the name
and contact information of the replacement, and stating that such replacement is
authorized to act for such Party in accordance with this Section 9(a).

(b) The TSA Leaders shall meet as expeditiously as possible to resolve any
dispute hereunder, and notwithstanding anything in Article IX (Dispute
Resolution) of the Distribution Agreement to the contrary, in the event any
dispute is not so resolved within thirty (30) days, a TSA Leader may provide
written notice of such dispute to the General Counsel of each Party (or such
other executive as designated by the General Counsel of such Party), who shall
attempt within a period of fifteen (15) days following the end of such previous
thirty (30) day period to conclusively resolve any such issue, and in the event
the dispute remains unresolved following such fifteen (15) day period, the
dispute may be submitted to mediation in accordance with Section 9.2 (Mediation)
of the Distribution Agreement, and if any dispute remains unresolved after the
Mediation Period, such dispute shall be determined, at the request of either
Party, by arbitration in accordance with Section 9.3 (Arbitration) of the
Distribution Agreement and the other applicable provisions of Article IX
(Dispute Resolution) of the Distribution Agreement. Nothing in this Section 9 or
any provision of the Distribution Agreement shall be construed to prevent a
Party from applying to any court of competent jurisdiction for interim measures
or other provisional relief in connection with the subject matter of any
disputes.

(c) In the event of any dispute between the Parties regarding a Service, prior
to the applicable Termination Date, Service Provider shall not discontinue the
supply of any such Service, unless (i) so provided for in a settlement agreement
between the Parties or arbitral determination pursuant to and in accordance with
Section 9(b) herein and Article IX of the Distribution Agreement, (ii) Service
Recipient has failed to pay Service Provider undisputed amounts for a Service in
accordance with the terms hereof, in which case Service Provider may terminate
such Service as provided in accordance with Section 11(d); or (iii) as requested
by Service Recipient pursuant to a Termination Notice.

 

12



--------------------------------------------------------------------------------

10. Disclaimer; Limited Liability.

(a) Service Recipient acknowledges that the Services being provided pursuant to
this Agreement are provided as an accommodation to Service Recipient. Other than
in the event of Service Provider’s gross negligence or willful misconduct or a
violation of applicable Law, Service Provider will not be liable for any error
or omission in rendering Services under this Agreement, or for any defect in
Services so rendered; provided that if there is a material error in, or failure
to provide, any of the Services, Service Provider shall use best efforts to
attempt to correct the error and/or provide the Service, or if Service Provider
is unable to so correct such error and/or provide the Service, to provide an
adjustment to the Service Cost for such Service in reasonable proportion to that
which the error and/or failure bears to the Service provided for such month,
which adjustment shall include any reasonable out-of-pocket costs and expenses
incurred by Service Recipient in retaining a Third Party Provider to provide
such Service or in providing such Service itself.

(b) Service Provider shall have no responsibility to maintain insurance to cover
any loss or damage to goods or equipment to which Service Recipient has title
that are in the possession or control of Service Provider, its Affiliates or a
Third Party Provider as a result of this Agreement and the risk of loss with
respect to such goods or equipment shall be solely with Service Recipient.
Service Recipient shall obtain from its insurance company a waiver of
subrogation on behalf of Service Provider and its Subsidiaries effective as of
Distribution Date. Service Recipient shall have no responsibility to maintain
insurance to cover any loss or damage to goods or equipment to which Service
Provider has title that are in the possession or control of Service Recipient or
its Subsidiaries as a result of this Agreement and the risk of loss with respect
to such goods or equipment shall be solely with Service Provider. Service
Provider shall obtain from its insurance company a waiver of subrogation on
behalf of Service Recipient and its Subsidiaries effective as of the
Distribution Date.

(c) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED (INCLUDING WARRANTIES OF
NON-INFRINGEMENT, MERCHANTIBILITY, ACCURACY, SATISFACTORY QUALITY, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION) ARE MADE
BY SERVICE PROVIDER OR ANY OF ITS AFFILIATES WITH RESPECT TO THE PROVISION OF
SERVICES UNDER THIS AGREEMENT AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ALL SUCH REPRESENTATIONS OR WARRANTIES NOT SET FORTH IN THIS AGREEMENT ARE
HEREBY WAIVED AND DISCLAIMED. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
UNDER NO CIRCUMSTANCES, INCLUDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY
REMEDY, SHALL SERVICE PROVIDER BE LIABLE FOR, INCLUDING BUT NOT LIMITED TO, ANY
LOST PROFITS, LOSS OF BUSINESS, INTERRUPTION OF BUSINESS, REMITTANCES,
COLLECTIONS, INVOICES, PENALTIES, INTEREST OR FOR INDIRECT, SPECIAL, PUNITIVE,
INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES CAUSED BY THE PERFORMANCE OF, ANY
DELAY IN THE PERFORMING, FAILURE TO PERFORM OR DEFECTS IN THE PERFORMANCE OF,
THE SERVICES CONTEMPLATED TO BE PERFORMED BY SERVICE PROVIDER PURSUANT TO THIS
AGREEMENT, REGARDLESS OF WHETHER A PARTY HAS BEEN

 

13



--------------------------------------------------------------------------------

ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT TO THE EXTENT INCURRED BY
SERVICE RECIPIENT IN CONNECTION WITH A PROCEEDING BY A THIRD PARTY.

11. Term of Agreement and Service Termination Dates.

(a) This Agreement (other than Sections 9, 10, 11 and 13) shall terminate upon
the last of the Termination Dates in respect of all Services to be provided
hereunder; provided that the rights of the Parties in respect of any claims that
have accrued prior to such termination shall survive such termination.

(b) For each Service, the “Termination Date” shall be the date specified for a
Service on the applicable Services Schedule; provided that the Parties may
mutually agree to extend any Service for a reasonable period and such Service
may be terminated earlier as provided in this Agreement or in the applicable
Services Schedule.

(c) For each Service, the minimum service period (“Minimum Service Period”), if
any, during which Service Recipient is obligated to receive such Service is set
forth in each Service Schedule.

(i) Service Recipient may terminate any Service on or after its Minimum Service
Period and prior to its Termination Date by providing to Service Provider
written notice of termination, which shall be deemed irrevocable upon delivery
(a “Termination Notice”), by the date as set forth in the applicable Services
Schedule, or if no such date is specified, not less than ninety (90) days before
the date of such earlier termination or as otherwise may be mutually agreed to
by the Parties; provided that if the Services Schedule indicates that any
Service is dependent on one or more other Services, then each such Service must
be terminated together; provided further that any termination may be on a
location by location basis if so indicated on the Services Schedules. If no
Minimum Service Period is provided in a particular Services Schedule, such
Service may be terminated by Service Recipient at any time before its
Termination Date as may be mutually agreed by the Parties.

(ii) Upon the receipt of a Termination Notice, if Service Provider is unable to
transition the applicable Service to the Service Recipient or its designee in a
commercially reasonable manner which does not unduly disrupt the Service on the
requested termination date, Service Provider shall use commercially reasonable
efforts consistent with past practice to transition such Service as soon as
possible, and any resulting third party, out-of-pocket costs to Service
Recipient shall be shared equally between Service Provider and Service
Recipient.

(d) In the event either Party breaches or defaults in the performance of a
Service, and if such breach or default is not cured within thirty (30) days
after written notice from the other Party specifying such breach or default as
provided in Sections 4(k) and (l), then the Service Recipient may at any time
thereafter terminate, at its option, any such Service that is the subject of
such default by giving five (5) days prior written notice to Service Provider.

 

14



--------------------------------------------------------------------------------

12. Independent Contractor. The Parties hereto understand and agree that this
Agreement does not make either of them an agent or legal representative of the
other for any purpose whatsoever. No Party is granted, by this Agreement or
otherwise, any right or authority to assume or create any obligation or
responsibilities, express or implied, on behalf of or in the name of any other
Party, or to bind any other Party in any manner whatsoever. The Parties
expressly acknowledge (a) that Service Provider is an independent contractor
with respect to Service Recipient in all respects, including the provision of
the Services, and (b) that the Parties are not partners, joint venturers,
employees or agents of or with each other.

13. Confidentiality.

(a) Any Confidential Information of either Party shall be subject to Section 8.6
of the Distribution Agreement, provided that a Party’s Confidential Information
may be used in connection with the provision and receipt of the Services and
Confidential Information may be provided to Third Party Providers to the extent
required to perform any such Service, provided that such Third Party Provider is
subject to appropriate and customary confidentiality obligations. In connection
with any permitted disclosure of this Agreement to any third party, each Party
shall redact the portions of the Services Schedules that are not relevant to
such third party’s inquiry.

(b) It is further understood and agreed that money damages may not be a
sufficient remedy for any breach of this Section 13 and that each Party shall be
entitled to seek equitable relief, including injunction and specific
performance, as remedy for any such breach. Such remedies shall not be deemed to
be the exclusive remedies for a breach, but shall be in addition to all other
remedies herein described available at law or equity.

14. Beneficiary of Services; No Third Party Beneficiaries. This Agreement is for
the sole benefit of the Parties hereto, and nothing expressed or implied shall
give or be construed to give any person any legal or equitable rights hereunder,
whether as a third-party beneficiary or otherwise. Each Party agrees, and each
Party in its capacity as a Service Recipient represents and warrants, that the
Services shall be provided solely to, and shall be used solely by, Service
Recipient and its Subsidiaries. Service Recipient shall not resell or provide
the Services to any other Person, or permit the use of the Services by any
Person other than Service Recipient and its Subsidiaries.

15. Entire Agreement. This Agreement, together with the Distribution Agreement
and the other Ancillary Agreements, constitutes the entire agreement of the
Parties with respect to the subject matter hereof, and supersedes all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter hereof. In the event and to the
extent that there shall be a conflict between the provisions of this Agreement
and the provisions of the Distribution Agreement or any other Ancillary
Agreement, the Parties agree that this Agreement shall govern. The Parties agree
that, in the event of an express conflict between the terms of this Agreement
and a Services Schedule, the terms of the Services Schedule shall govern.

16. Amendment; Waiver. This Agreement and the Services Schedules may be amended,
and any provision of this Agreement may be waived, if but only if such amendment
or

 

15



--------------------------------------------------------------------------------

waiver is in writing and signed, in the case of an amendment, by each of the
Parties, or in the case of a waiver, by the Party against whom the waiver is
effective. No failure or delay by either Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

17. Notices. All notices, requests and other communications to any Party
hereunder shall be in writing (including telecopy or similar writing) and shall
be given as follows:

if to Leidos or to any of its Affiliates:

Leidos, Inc.

11951 Freedom Drive

Reston, VA 20190

Attn: General Counsel

if to New SAIC or to any of its Affiliates:

Science Applications International Corporation

1710 SAIC Drive

McLean, VA 22102

Attn: General Counsel

or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify for the purpose of notice to the other Parties. Each
such notice, request or other communication shall be effective (a) if given by
fax, when such fax is transmitted to the fax number specified in this Section 17
and evidence of receipt is received or (b) if given by any other means, upon
delivery or refusal of delivery at the address specified in this Section 17.

18. Non-Assignability. Neither this Agreement nor any of the rights, interests
or obligations of either Party hereunder may be assigned or transferred by any
such Party without the prior written consent of the other Party (not to be
unreasonably withheld, delayed or conditioned), and any purported assignment,
without such prior written consent shall be null and void; provided that a Party
may assign or transfer all its rights hereunder without such consent to an
acquirer in connection with a sale of all or substantially all of its assets or
other similar change in control of such Party.

19. Further Assurances. From time to time after the date hereof, without further
consideration, each Party shall use commercially reasonable efforts to take, or
cause to be taken, all appropriate action, do or cause to be done all things
reasonably proper or advisable under applicable Law, and execute and deliver
such documents as may be required or appropriate to carry out the provisions of
this Agreement and to consummate, perform and make effective the transition
contemplated hereby.

20. Definitions and Rules of Construction.

(a) Defined terms used in this Agreement have the meanings ascribed to them by
definition in this Agreement or in the Distribution Agreement.

 

16



--------------------------------------------------------------------------------

(b) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.

(c) Whenever the words “include”, “including”, or “includes” appear in this
Agreement, they shall be read to be followed by the words “without limitation”
or words having similar import.

(d) As used in this Agreement, the plural shall include the singular and the
singular shall include the plural.

21. Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. Copies of executed
counterparts transmitted by telecopy, telefax or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 21, provided that receipt of copies of such counterparts is confirmed.
This Agreement shall become effective when each Party has received a counterpart
hereof signed by the other Party hereto.

22. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

23. Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect, and the Parties shall negotiate in good faith to replace such
illegal, void or unenforceable provision with a provision that corresponds as
closely as possible to the intentions of the Parties as expressed by such
illegal, void, or unenforceable provision.

24. Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without reference to any
choice-of-law or conflicts of law principles that would result in the
application of the laws of a different jurisdiction.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

SAIC, INC. By:  

/s/ John P. Jumper

Name:   John P. Jumper Title:   Chief Executive Officer SAIC GEMINI, INC. By:  

/s/ Anthony J. Moraco

Name:   Anthony J. Moraco Title:   Chief Executive Officer

 

18



--------------------------------------------------------------------------------

SCHEDULE A

Service Provider: Leidos

Service Recipient: New SAIC

Service to be provided:



--------------------------------------------------------------------------------

Schedule A-1

Service: Human Resources – Total Rewards (Benefits, Stock, Retirement, Payroll)

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (“Agreement”).
Upon the terms and subject to the conditions of this Service Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Service”). The Service provided hereunder
is subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.

SERVICE PROVIDER: Leidos

SERVICE RECIPIENT: New SAIC

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

  

Phone

  

e-mail

Leidos
George Reiter, SVP


Director – Total Rewards

   703-676-5084    george.b.reiter@saic.com

New SAIC
Dede O’Donnell, SVP

Director – Compensation & Benefits

   703-676-6529    deborah.h.o’donnell@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider will provide continuation of employee benefits coverage under
the Leidos Group for New SAIC employees under specified plans for the balance of
plan year (CY) 2013. The continuation of coverage under the Leidos Group shall
include benefits administration, benefits accounting and claims payment services
to ensure continuity of programs and plans.

Service Provider shall provide professional/administrative
support/guidance/consultation and training in the Total Rewards area, as
requested, to Service Recipient on an as needed/requested basis.

 

1



--------------------------------------------------------------------------------

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date for a period of up to1 year (or
through August 1, 2014 (“Termination Date”). Additionally, Service Provider will
provide claims runout payment services through June 30, 2014, unless Service
Provider and Service Recipient separately agree in writing that claims runout
payment services shall be extended beyond June 30, 2014.

Minimum Service Period and Early Termination by Service Recipient: The Service
will be provided for a minimum period of 6 months or until the end of the 2014
fiscal year, whichever is earlier, from the Distribution Date (“Minimum Service
Period”).

SCOPE OF SERVICE AND PRICING:

Base Service

Specific description of Service to be provided includes:

 

  •   Obligations of Service Provider – Service provider shall be responsible
for:

 

  •   payment of claims for the self-insured medical and dental plans
(administered by Aetna & Anthem), payment of monthly service fees, payment of
runout claims (claims incurred prior to January 1, 2014 but processed after
January 1, 2014),

 

  •   payment of claims and fees for the self-insured pharmacy plan (ESI) and
coordination of year-end rebates as needed,

 

  •   payment of premiums to the fully-insured carriers (CIGNA for life, AD&D,
LTD) and to AON Hewitt (CIGNA Int’l medical & dental plans, Dominion Dental
plan, HMSA, Kaiser, VSP),

 

  •   payment of administrative fees to vendors for other services (Budco,
Conexis, Health Advocate, Staywell, and HDMS),

 

  •   administration/management as required through the Leidos VEBA,
preparation & filing of 5500 & Schedule A for the 2013 plan year, and
preparation & filing of any other required documents,

 

  •   timely invoicing to Service Recipient for services provided and costs of
benefits programs, and

 

  •   continued employment of employees on short-term disability at the
Distribution Date (CA only or all states, as determined) and payment of benefits
to employees (CA SDI, VSDI, DSL – as appropriate) and notification/coordination
with Service Recipient as employees are released to return to work to effect an
orderly transition from Leidos to New SAIC.

 

  •   Obligations of Service Recipient – Service Recipient shall be responsible
to:

 

  •   provide requested information/confirmation to Service Provider in order
for Service Provider to fulfill its obligations and ensure accuracy in premium
payments and accounting,

 

  •   fund or reimburse Service Provider for payments made on behalf of Service
Recipient to providers and recipients within 30 days, and

 

2



--------------------------------------------------------------------------------

  •   coordinate with Service Provider to ensure orderly transition of employees
released to return to work from disability from Leidos to New SAIC.

 

  •   Key functions—which will require regular interface/coordination—include
Benefits (Total Rewards/HR), Treasury (Finance), Shared Services (SSC/HR) and
Benefits Accounting (SSC/Finance).

 

  •   Service Provider’s deliverables include monthly documentation of timely
payment of claims and fees/premiums, reporting requirements include the
provision of monthly total claims paid.

 

  •   All documentation will be delivered via email.

 

  •   Service Provider will provide ad hoc reporting as requested by Service
Recipient.

 

  •   Service Provider will provide FSA/HSA reconciliation after plan year end
(per EMA).

 

  •   As requested by Service Recipient, Service Provider will support, advise
and train Service Recipient benefits, retirement, stock and payroll staff
regarding administration and maintenance.

 

  •   Service Provider will prepare and file any reports as required by
government agencies or other recipients.

Pricing

In accordance with the Agreement, Service Recipient shall pay Service Provider
an amount equal to the Service Costs for all Services provided to Service
Recipient plus the actual premiums/rates paid to vendors on behalf of Service
Recipient. It is estimated that time for providing the services and any
additional consulting will be approximately 40 hours per week through FY 2014
and 5 hours per week for the remainder of the Service Period. Estimated hours
per week are allocated as follows: HR/Total rewards – 15 hours, Benefits
Accounting – 10 hours, SSC/HR –15 hours (due to open enrollment related
fluctuations) for the remainder of FY 2014. An estimated loaded cost is 40 hours
X $100 per hour X 13 weeks or $52,000 per quarter.Additionally, benefit program
costs will be based on actuals as agreed by Service Provider and Service
Recipient.

Service Greater or Less Than Pre-Distribution Date

For the limited set of services outlined in this Services Schedule, it is
intended that support shall not be different from that which has been provided
in the 6 months prior to the Distribution Date (August, 2013).

Service Levels

Services will be provided in a manner consistent with the Performance Standards
set forth in the Agreement.

Exit Services

The following services will be provided by Service Provider in connection with
the termination of the Service:

 

  •   Final reports of claims, fees and premiums paid on behalf of Service
Recipient;

 

  •   Runout claims processing through June 30, 2014.

 

3



--------------------------------------------------------------------------------

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule or not included within the
pricing documented in this Service Schedule or the Agreement, Service Recipient
will provide a discreet written project request and submit such request to
Service Provider for consideration by Service Provider.

LOCATIONS/GEOGRAPHIC COVERAGE:

The Service Provider will provide the Service at the Leidos corporate
headquarters office and the Shared Services Center office.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

None.

 

4



--------------------------------------------------------------------------------

Schedule A-2

Service: Proprietary Alarm Monitoring (C*cure-based)

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (“Agreement”).
Upon the terms and subject to the conditions of this Service Schedule and the
Agreement, the Service Provider shall provide to Service Recipient the services
identified below (collectively, the “Service”). The Service provided hereunder
is subject in all respects to the terms and conditions of the Agreement, except
where expressly noted.

SERVICE PROVIDER: Leidos

SERVICE RECIPIENT: New SAIC

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

  

Phone

  

e-mail

Leidos
Kirk Poulsen

Chief Security Officer

   703-676-2704    poulsenk@saic.com

New SAIC
Steve Colo

Chief Security Officer

   703-676-5732    colos@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider will perform alarm monitoring, notification and related
activities for all relevant Ccure systems under Service Recipient’s
management/cognizance (classified and unclassified). The Service will conform to
established services and service levels of SAIC in effect as of the Distribution
Date, in compliance with UL 2050, NISPOM, ICD and related instructions, as
applicable.

Where the Service Provider has contract guards under the SAIC/JLL/PGS contract
that provide physical alarm response for locations that will transfer to New
SAIC, such contract guard services will be maintained as part of the terms of
this Service.

 

1



--------------------------------------------------------------------------------

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient through Wednesday, December 31, 2014 (the “Termination
Date”). A service extension is not anticipated but may be required in the event
that Service Recipient has not established the requisite
contract/agreement/capability to migrate from Service Provider by the
Termination Date. Any such extension will not exceed 90 days from the
Termination Date.

Minimum Service Period and Early Termination by Service Recipient: The Service
will be provided for a minimum period of 30 days from the Distribution Date
(“Minimum Service Period”). After the Minimum Service Period ends, Service
Recipient can elect to terminate the Service upon 30 days prior notice to
Service Provider.

SCOPE OF SERVICE AND PRICING:

Base Service

In general, alarm monitoring consists of alarm signal recognition via the
automated system(s) located in Service Provider’s SOC (security operations
center) or backup method by the SOC officer; alarm signal assessment; review of
applicable instructions; appropriate notification per instructions;
annotation/documentation of actions, findings, etc. in the system or on
hardcopy; and additional support/coordination actions as may be required. With
respect to the categorization of the alarms (classified, unclassified), the
following apply:

 

  •   Classified – All services are to be provided in accordance with the UL
2050 standard for National Industrial Security Systems, as well as applicable
NISPOM, ICD and related directives, under Service Provider’s CRZM listing as a
UL-certified monitoring station, national industrial security. Service Recipient
alarms shall be managed per the automated instructions associated with each or
as per the UL 2050 and applicable hardcopy instructions should the automated
system be down. Service Recipient is responsible for updating the necessary
alarm instructions as needed.

 

  •   Unclassified – Alarms received from unclassified Service Recipient
locations shall be acted upon in a manner equivalent to those received from
Service Provider locations, with priority given to classified alarms where there
is conflict or overlap. Service Recipient alarms shall be managed per the
automated instructions or applicable hardcopy instructions associated with each.
Should the automated monitoring system be down, Service Recipient system
administrators are to be notified within 15 minutes of the outage.

Key personnel for alarm monitoring activities include:

 

  •   SOC Officers (SECRET cleared contract security guards) under Service
Provider management

 

  •   Service Provider system administrators

 

  •   Service Recipient system administrators

 

  •   Local/area security managers for classified zones and/or monitored
facilities

 

2



--------------------------------------------------------------------------------

Pricing

The estimating team looked at monitoring from the perspective of the protected
area, facility or alarm point, depending on the requirement; so deriving the
cost for a TSA was a bit of a challenge. When considering the above “criteria”
in terms of the future scope for each of the new companies, it was determined
that New SAIC would consume approximately 20.75% of the total volume managed by
Leidos. Fixed costs tied to the monitoring operations which include rent, office
services, system hardware/software, administrative and contract security officer
labor was then looked at to determine a complete current cost. That sum total
came out to $244,401 for 1 year of service. At 20.75%, New SAIC’s share would
then be $50,713 annually or ~$12,600 per quarter.

Service Levels

Alarms received shall be addressed in order of criticality followed by sequence
(order of arrival), irrespective of being a Leidos alarm or an SAIC alarm. In
accordance with UL 2050, priority is to be given to classified alarms over all
others with the exception of life safety. Any planned or unscheduled downtimes,
service interruptions, etc. will be communicated to Service Recipient key
personnel and affected area personnel in accordance with guiding standards or as
soon as reasonably possible.

Exit Services

In support of Service termination, Service Provider will maintain service levels
until Service Recipient has confirmed transition of the services to a new
provider. The exit transition may involve a phased termination of
services/locations over a period of time. Service Provider will also support the
transfer of any historical or configuration data related to the monitoring
services provided under this Service to Service Recipient.

Supplemental Services

With the elimination of Service Recipient’s centralized command center, the
parties agree to negotiate additional services and the pricing for such services
in good faith.

LOCATIONS/GEOGRAPHIC COVERAGE:

The Service will be provided for all Ccure-supported locations managed by
Service Recipient (existing and new).

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Not Applicable.

 

3



--------------------------------------------------------------------------------

Schedule A-3

Service: ITS – Wide Area Network (WAN)

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: Leidos

SERVICE RECIPIENT: New SAIC

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

  

Phone

  

e-mail

Leidos
Rich Clifton

Director of Infrastructure Operations

  

703-676-6565

732-312-6565

  

richard.d.clifton@saic.com

Richard.d.clifton@leidos.com

New SAIC


Barbara Shurtleff

(Acting) Director of Network & Collaboration


  

703-676-4819

703-459-4757

   Barbara.A.Shurtleff@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider will manage and administer communication circuits to establish
connectivity to provide network transport (WAN) to the Service Recipient.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through the date that is 6
months after the Distribution Date (“Termination Date”). Both parties can agree
in writing to extend or renew the Service for a longer period.

Service Recipient can elect to terminate the Service upon 90 days’ prior written
notice to Service Provider.

 

1



--------------------------------------------------------------------------------

Additionally, in the event of early termination of data circuit(s) prior to the
end date of the Sprint or Level 3 contract associated with the circuit during
the Minimum Service Period, the Service Recipient shall be liable for early
termination fees associated with the contract.

SCOPE OF SERVICE AND PRICING:

Base Service

 

Type of activity
/ service

  

Description

WAN Connectivity   

Service Provider will provide Service Recipient with access to existing wide
area network data, Site2Site VPNs to and from sites where Service Recipient has
dedicated or shared personnel / hardware assets connected to the network.

 

Service Provider will provide the Service until Service Recipient has secured
services to support its own network, but no later than the end of the Service
Period.

 

The Service Period shall be governed by timing of expiration of existing
contracts with the various 3rd party service providers.

 

Service Provider will allow Service Recipient access to existing MPLS networks
for the Service Period of the Agreement or until Service Recipient has secured
similar services to support its own data center(s), whichever comes first.

WAN interim trust connectivity    Service Provider will establish connectivity
between Service Provider and Service Recipient’s MPLS network to allow access to
shared systems (applications / access) during the Service Period. The trust will
be established prior to Distribution Date and maintained / supported through
full separation of the data centers. Provisioning services   

Service Provider shall support Service Recipient requests to add new services
and change requests for existing services. Key Service Provider activities
include:

 

1.      Provisioning of new circuits

 

2.      Provisioning for redundant circuits, where required

 

3.      If a circuit is reaching the current recommended capacity, the Service
Provider will inform Service Recipient of the issue and ask for decision on
moving the service to a circuit with greater capacity.

 

4.      Establishing a WAN forwarding to Service Recipient’s new WAN cloud.

Vendor management    The Service Provider shall be responsible for maintaining
vendor relationships and communicating with vendor(s) in order to facilitate the
provisioning process and ongoing maintenance of the service.

 

2



--------------------------------------------------------------------------------

Resourcing    The following is a list of key resources (management and
engineers) will be required to support this TSA Schedule: Leidos   

•  John Brady

 

•  Kumar Velayutham

 

•  Zack Tennant

 

•  Rohan Dabay

 

•  Michael Jenkins

New SAIC   

•  Barb Shurtleff

 

•  Ian Slade

 

•  Ryan Gursky

 

•  Kay Weng

Out of scope

Responsibility for monitoring and help desk services related to these services
is not part of the Service and is expected to be handled as part of a separate
agreement between the Service Provider and the Service Recipient.

Pricing

Assumptions:

 

  1. FY14 WAN Services costs will be the same as FY13 WAN Services costs.

 

  2. Each company will pay hardware costs (depreciation and maintenance) for
owned hardware assets.

 

  3. Shared hardware costs will be allocated proportionally to usage—current
estimate 60% Service Provider | 40% Service Recipient.

 

  4. Each company will pay software costs (depreciation and maintenance) for
owned assets.

 

  5. Shared software costs will be allocated proportional to usage—current
estimate 60% Service Provider | 40% Service Recipient.

 

  6. Each company will provide its own staff—Labor = $0.

 

  7. Each company will pay its own travel—Travel = $0.

 

  8. Consultant costs for company specific incidents/problems will be paid for
by impacted company.

 

  9. Consultant costs for shared systems will be proportional to used—current
estimates 60% Service Provider | 40% Service Recipient.

 

  10. Each company will pay facilities costs for own staff.

 

  11. Common facilities costs will be allocated proportional to usage
base—current estimate 60% Service Provider | 40% Service Recipient

 

3



--------------------------------------------------------------------------------

In accordance with the Agreement, Service Recipient shall pay Service Provider
an amount equal to the Service Costs for all Services provided to Service
Recipient, subject to the following:

Circuit costs

 

  •   Dedicated Sites (Sites where all personnel / assets are part of the
Service Provider or Service Recipient’s organization) – Service Provider and
Service Recipient will be directly charged for the actual cost of the circuits
supporting each company.

 

  •   Shared Sites (Sites where Service Provider / Service Recipient personnel
are co-located) – Service Recipient will be charged a fee based on the number of
Service Recipient employees using the shared circuit in proportion to the total
number of Service Provider and Service Recipient employees (i.e. total headcount
at the site)at the site as set forth below.

Methodology:

 

  •   Service Recipient cost = (Circuit Cost * Service Recipient headcount at
site) / Total Site Headcount

 

  •   The total estimated monthly cost to the Service Recipient [for the entire
Service] is approximately $ 944,000 per year or $236,000 per Quarter based on
SAIC’s existing contract and historical costs.

Service Levels

Service Provider will maintain service levels commensurate with the aggregate
WAN circuit and core infrastructure availability of 99.9% uptime.

Service Provider will furnish the standard reports (as provided 3 months before
the Distribution Date)on an ongoing basis until the end of the Service Period.
The standard reports are consistent with those provided in the 6 months prior to
the Distribution Date. Additional requests outside of normal service delivery
(e.g., ad-hoc reports) shall be provided on a “best efforts” basis as
Supplemental Services.

Exit Services

Service Provider shall assist Service Recipient with planning and execution of a
Service exit strategy. The Service Recipient shall be responsible for design,
procurement and overall execution of the plan with support from the Service
Provider where required and as requested by Service Recipient. The following are
the key areas identified in connection with the termination of the Service:

 

  •   Migrating the McLean Core network infrastructure to Lewisville location
(Clone Firewall, Core GW, WAN GW & EDMZ)

 

  •   Establishing a duplicate Core GW and WAN GW for New SAIC in Carrollton

 

  •   Establishing a dedicated MPLS for New SAIC

 

  •   Scheduling migration of sites to Recipient’s carrier prior to termination
of existing carrier connectivity.

 

4



--------------------------------------------------------------------------------

Supplemental Services

For Server Recipient Service requests for supplemental services including Exit
Services not described in this Service Schedule or not included within the
pricing documented in this Service Schedule or the Agreement, Service Recipient
will provide a written project request and submit such request to Service
Provider for consideration by Service Provider.

LOCATIONS/GEOGRAPHIC COVERAGE:

The locations identified in the Facilities TSA Schedule are the dedicated sites
and the shared sites being covered in this Service.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Service Provider shall be responsible for ensuring that network connectivity
services can be provided to the Service Recipient during the Service Period.

Service Provider shall obtain required consent from all related third party
service providers (e.g. L3 and Sprint) to split billing for dedicated sites to
the appropriate company prior to the Distribution Date in order to ensure
business continuity.

 

5



--------------------------------------------------------------------------------

Schedule A-4

Service: ITS – BU Hosting Services (Oak Ridge)

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: Leidos

SERVICE RECIPIENT: New SAIC

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

Leidos
Rich Clifton

Director of Infrastructure Operations

 

703-676-6565

732-312-6565

  richard.d.clifton@saic.com

New SAIC
Tom Hollenbeck

Director of Infrastructure Operations

 

865-481-2179

865-256-2179

  thomas.m.hollenbeck@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider to provide secure application hosting services for Service
Recipient’s applications at the Oakridge, TN data center location. Key
components include physical touch labor at the location, co-location services,
operating system support, VM support, computing and storage, monitoring
services, and network connectivity.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through the date that is 6
months after the Distribution Date (“Termination Date”). Both parties can agree
in writing to extend or renew the Service for a longer period.

Service Recipient can elect to terminate the Service upon 90 days’ notice to
Service Provider.

 

1



--------------------------------------------------------------------------------

SCOPE OF SERVICE AND PRICING:

Base Service

 

  •   Service Provider will provide co-located hosting services at Oak Ridge, TN
facility with support for Windows, Linux, Solaris and VMware.

 

  •   Service Provider will provide necessary infrastructure for secure
application data storage at the facility.

 

  •   Service Provider will provide remote monitoring services for performance,
application, database monitoring and overall performance reporting.

 

  •   Service Provider will manage security for the facility in accordance with
standards (e.g. SG-3, G-10) established prior to Distribution Date.

 

  •   Service Provider will provide reliable network connectivity to the
location from Service Recipient facilities.

 

  •   Service Provider will provide 24X7 support to support incident response
and resolution.

 

  •   Service Provider will support scheduled and ad-hoc data backup and system
restore activities related to ongoing operations as well as business continuity
situations.

 

  •   Service Provider will perform basic monitoring, troubleshooting of
servers, operating systems and applications.

 

  •   Service Provider will support routine maintenance activities on server
environments.

 

  •   Service Provider will support planning activities related to
server/virtual environments that host enterprise applications.

 

  •   Service Provider will handle required communications with
internal/external stakeholders (customers, team members and vendors) to notify /
resolve issues

 

  •   Key Service Provider personnel are Dale Elrod and Theresa Joyner.

Out of scope

Responsibility for help desk services related to these services is not part of
the Service and is expected to be handled as part of a separate commercial
agreement between the Service Provider and the Service Recipient (i.e. separate
agreement with ISMC).

Pricing

The service recipient shall pay the service provider a fee based on the
published service center rates. For FY14, that rate is $55/virtual machine per
period. This rate will change every fiscal year.

The Service Recipient currently has 237 virtual machines in this data center.
The estimated costs per Quarter are $39,105.

Service Levels

 

  •   Data retention periods will be set in accordance with the record retention
provisions of the Distribution Agreement for similar systems.

 

  •   Changes made to backup policies, and data restoration requests are based
on Remedy ticket severity.

 

  •   Ticket severity SLA (as published on ISSAIC in the Enterprise Services
Catalog as of 3 months prior to the distribution date) drives the response time.

 

2



--------------------------------------------------------------------------------

Exit Services

Service Provider will provide the following services at the request of Service
Recipient in connection with the termination of the Service:

 

  •   Provide consulting services for design and implementation of a new
solution to replace this Service

 

  •   Provide restorations as needed to transfer key system configurations and
authorized data, within the Service Period

 

  •   Provide access to current documentation towards preventing a lapse in
ongoing backup\restore services

 

  •   Assist with data segregation (where applicable) and data migration to
Service Recipients’ new solution prior to termination of this Service.

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule, including exit services, or
not included within the pricing documented in this Service Schedule or the
Agreement, Service Recipient will provide a discreet written project request and
submit such request to Service Provider for consideration by Service Provider.

Supplemental services could include projects to replace major pieces components
of the infrastructure (e.g., installation of new hardware / new application
deployments).

LOCATIONS/GEOGRAPHIC COVERAGE:

The Service Provider will provide the Service from the Oak Ridge, TN facility.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Service Provider shall be responsible to obtain consent (if applicable) from all
third party service providers allowing Service Provider to share the license,
infrastructure and support services with the Service Recipient during the
Service Period.

 

3



--------------------------------------------------------------------------------

Schedule A-5

Service: ITS – System Monitoring Service

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: Leidos

SERVICE RECIPIENT: New SAIC

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

Leidos
Don Mahler

Enterprise Mgmt. Architect

 

703-676-0080

732-766-9449

  donald.mahler@saic.com

New SAIC
Susan Schmitt

Director of Business Enablement

 

407-243-3544

407-921-4800

  Susan.C.Schmitt@saic.com

GENERAL SERVICE DESCRIPTION:

The purpose of this Service Schedule is to provide appropriate telemetry of all
key IT systems, networks, and applications, such that all operational events are
appropriately managed and that all operational service targets are achieved.

Additionally, Enterprise Management (EMGT) provides operational awareness of
production systems. Some of the Services provided include: early warning on
production issues, correlation of issues to the effect on the business services,
capacity planning reporting across networks, systems, and applications, as well
as operational metrics.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through the date that is 6
months after the Distribution Date (“Termination Date”). Both parties can agree
in writing to extend or renew the Service for a longer period.

 

1



--------------------------------------------------------------------------------

Service Recipient may elect to terminate the Service upon 90 days’ written
notice to Service Provider.

SCOPE OF SERVICE AND PRICING:

Service Provider Base Service

 

  •   Service Provider shall be responsible for providing overall leadership to
the joint operational team (made up of Service Provider and Service Recipient
personnel for all areas of this Service) during the Service Period. Service
Provider shall name a person responsible for this role prior to Distribution
Date.

 

  •   Service Provider shall be responsible for maintaining operating systems
used to support monitoring of key systems across the Service Recipient’s
enterprise application portfolio. Some of the key uses of these systems include:

 

  •   Early warning on production issues;

 

  •   Correlation of issues to the effect on the business services;

 

  •   Capacity planning reporting across networks, systems, and applications, as
well as operational metrics; and

 

  •   Web-based portal of real-time monitoring results and historical trends.

 

  •   Service Provider shall be responsible for establishing integration between
systems used to deliver this Service and ticketing systems (existing or new) to
support overall incident / trouble and configuration management processes of the
Service Recipient following the Distribution Date. It is expected that the
interfaces will be similar to current (pre-distribution) state design.

 

  •   Service Provider shall implement required changes to provide
company-specific views to enable accurate reporting on service status and enable
effective situational awareness capabilities (BSM/TEC/Splunk) and configure
notification systems to alert the responsible party.

 

  •   Service Provider shall establish standard reporting process segregating
new SAIC’s data prior to Distribution Date. Reports will include inventory and
service delivery reporting (SLAs, performance, capacity etc.). Additional report
requests outside of normal service delivery (e.g., ad-hoc reports) shall be
provided on a “best efforts” basis.

Pricing

Assumptions:

 

  1. Each company will pay hardware costs (depreciation and maintenance) for
owned hardware assets.

 

  2. Shared hardware costs will be allocated proportionally to usage—current
estimate 60% Service Provider | 40% Service Recipient.

 

2



--------------------------------------------------------------------------------

  3. Each company will pay software costs (depreciation and maintenance) for
owned assets

 

  4. Shared software costs will be allocated proportional to usage—current
estimate 60% | 40% split.

 

  5. Each company will provide its own staff—Labor = $0.

 

  6. Each company will pay its own travel—Travel = $0.

 

  7. Consultant costs for company specific incidents/problems will be paid for
by impacted company.

 

  8. Consultant costs for shared systems will be proportional to used—current
estimates 60% | 40% split.

 

  9. Network costs are included in the WAN and LAN TSAs.

 

  10. Facilities costs are included in the datacenter TSAs.

As of August 21, 2013, all existing hardware and software assets have been
allocated to either the Service Provider or the Service Recipient. Therefore,
all hardware and software costs will be paid by the owning company. As a result,
the estimated cost for this service is $0.

Service Levels

Service Provider will maintain service levels commensurate with the service
levels provided in the 6 months prior to the Distribution Date, as published in
the Enterprise Services Catalogue on ISSAIC prior to the Distribution Date. The
key metric that determines SLAs are ticket severity levels established and
documented in the Remedy ticketing system as of the Distribution Date.

Exit Services

The Service Provider will provide the following services in connection with the
termination of the Service:

 

  •   Provide consulting services for design and implementation of a new
solution to replace this Service;

 

  •   Provide documentation for each monitoring system, where applicable;

 

  •   Provide training for new resources on the monitoring systems Service
Recipient will own following the Service Termination Date; and

 

  •   Support on-going on boarding and training of any new staff identified to
augment the existing joint team (i.e., Service Provider/Service Recipient).

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule or not included within the
pricing documented in this Service Schedule or the Agreement, Service Recipient
will provide a project request and submit such request to Service Provider for
consideration by Service Provider.

 

3



--------------------------------------------------------------------------------

Supplemental services include projects to replace major pieces of the EMGT
infrastructure and would be considered supplemental services (e.g., the
replacement of Tivoli TEC).

LOCATIONS/GEOGRAPHIC COVERAGE:

The Service Provider will provide the Service via a distributed team based in
Florida, New Jersey, and Virginia.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Service Provider shall be responsible to obtain consent (if applicable) from all
third party service providers allowing Service Provider to share / transfer the
license, infrastructure and/or support services with the Service Recipient
during the Service Period.

 

4



--------------------------------------------------------------------------------

Schedule A-6

Service: ITS – Endpoint Services

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: Leidos

SERVICE RECIPIENT: New SAIC

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

Leidos
Rich Clifton

VP, Line IT Support Services

 

703-676-6565

732-312-6565

 

richard.d.clifton@saic.com

richard.d.clifton@leidos.com

New SAIC
Thomas Hollenbeck

VP, Line IT Support Services

 

865-481-2179

865-256-2179

  thomas.m.hollenbeck@saic.com

GENERAL SERVICE DESCRIPTION:

The purpose of this Service Schedule is to provide End Point Services for all
managed workstations and servers. End Point Services includes all client agents,
supporting backend server infrastructure, processes and procedures utilized to
provide software inventory control, and security services directly to
end-points.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through the date that is 6
months after the Distribution Date (“Termination Date”). Both parties can agree
in writing to extend or renew the Service for a longer period.

Service Recipient may elect to terminate the Service upon 90 days’ written
notice to Service Provider.

 

1



--------------------------------------------------------------------------------

SCOPE OF SERVICE AND PRICING:

Service Provider Base Service

 

  •   Service Provider shall be responsible for providing overall leadership to
the joint operational team (made up of Service Provider and Service Recipient
personnel for all areas of this Service) during the Service Period. Service
Provider shall name a person responsible for this role prior to Distribution
Date.

 

  •   Service Provider shall be responsible for maintaining servers, clients,
configuration and processes used for End Point systems across the Service
Recipient’s enterprise. All such systems will be operated using as-is scope and
processes unless otherwise agreed upon by both Service Provider and Service
Recipient. Some of the key uses of these systems include but are not exclusive
too:

 

  •   System software inventory control

 

  •   Application control

 

  •   Anti-virus

 

  •   Data system forensics

 

  •   Encryption services

 

  •   User access control

 

  •   Service Provider shall be responsible for establishing integration between
systems used to deliver this Service and Remedy ticketing systems (existing or
new) to support overall incident / trouble and configuration management
processes of the Service Recipient following the Distribution Date. It is
expected that the interfaces will be similar to current (pre-distribution) state
design.

 

  •   Service Provider shall use all reasonable means through the course of the
defined TSA period to segregate data such that each company’s data can be
represented individually. It is understood that segregation will occur on “best
effort” basis and will be dependent on activities coordinated outside the scope
of this TSA.

 

  •   Service Provider will continue existing displacement/replacement
activities that are in progress, coordinating with the Service Recipient as
necessary.

 

2



--------------------------------------------------------------------------------

Key systems, all of which have been split or replicated between Service Provider
and Service Recipient, including associated functionality and key resources are
identified below:

 

System

  

Purpose

  

Lead Engineer

  

Lead Engineer
Company

McAfee Suite    Provides security services including: framework agent,
antivirus, host intrusion prevention, application control (whitelisting), full
disk encryption, and removable media encryption    Darrell Pierson    Leidos
Symantec Altiris    Provides system software inventory, patch management,
management of local administrative privileges, and software distribution   
Matthew Randall    Leidos Symantec End
Point Protection
(SEP)    Provides antivirus (moving to McAfee Suite)    Lenell Martin    SAIC
Symantec
EPHD/SEE-FD    Provides end point encryption services (moving to McAfee Suite)
   Jo Justice    Leidos HBGary Active
Defense /
Mandiant MIR    Provides ability to sweep managed systems for known indicators
of compromise (IOCs) as part of the DID2.0 enhanced detection systems.   
Michael Fox    SAIC Guidance Encase    Provides the ability to complete data
system forensics in support of internal audit, ethics, and cyber-attack
investigations.    Darrell Pierson    Leidos Beyond Trust
Power Broker    Provides control for selective elevation of privileges on end
point systems to reduce the risk of attacks successfully migrating out of
user-space and into kernel-space.    Jeff Steele    Leidos

 

3



--------------------------------------------------------------------------------

Service Provider Responsibilities

The following Service Provider personnel will be responsible for performing /
leading key operational activities in support of the overall Service. Any
changes to staffing will need to be approved by the Service Recipient, such
approval not to be unreasonably withheld or delayed.

 

Service Provider
Key contact

  

Responsibilities

Craig Meyer

   Security Engineering Team Lead (Leidos)

Eric Purcell

   Manager of Enterprise Computing (Leidos)

Matthew Randall

   Enterprise Computing Team Lead (Leidos), Altiris SME

Darrell Pierson

   McAfee EPO, VSE, HIPS, EEPC, EEFF and Guidance Encase SME (engineering)

Jerry Collins

   McAfee EPO, VSE, HIPS, EEPC, EEFF SME (operations)

Joseph Pressnell

   McAfee Application Control SME

Jo Justice

   Symantec EPHD/SEE-FD SME

Daniel May

   Mandiant MIR SME

Jeff Steele

   Beyond Trust Power Broker SME

Service Recipient Responsibilities

The following personnel from the Service Recipient will be responsible for
performing / leading key operational activities in support of the overall
Service. Any changes to staffing will need to be approved by the Service
Provider, such approval not to be unreasonably withheld or delayed.

 

Service Recipient

Key contact

  

Responsibilities

Thai Pham

   Security Engineering Team Lead (New SAIC)

Rob Mallard

   Manager of Enterprise Computing (New SAIC)

Lenell Martin

   McAfee EPO, VSE, HIPS, EEPC, EEFF / Symantec SEP SME (engineering)

Michael Fox

   HBGary Active Defense SME

Pricing

Assumptions:

 

  1. Each company will pay hardware costs (depreciation and maintenance) for
owned hardware assets.

 

4



--------------------------------------------------------------------------------

  2. Shared hardware costs will be allocated proportionally to usage—current
estimate 60% Service Provider | 40% Service Recipient.

 

  3. Each company will pay software costs (depreciation and maintenance) for
owned assets.

 

  4. Shared software costs will be allocated proportional to usage—current
estimate 60% | 40% split.

 

  5. Each company will provide its own staff—Labor = $0.

 

  6. Each company will pay its own travel—Travel = $0.

 

  7. Consultant costs for company specific incidents/problems will be paid for
by impacted company.

 

  8. Consultant costs for shared systems will be proportional to used—current
estimates 60% | 40% split.

 

  9. Network costs are included in the WAN and LAN TSAs.

 

  10. Each company will pay facilities costs for its staff.

As of August 21, 2013, all existing hardware and software assets have been
allocated to either the Service Provider or the Service Recipient. Therefore,
all hardware and software costs will be paid by the owning company. As a result,
the estimated cost for this service is $0.

Service Levels

Service Provider will maintain service levels commensurate with the service
levels provided in the 6 months prior to the Distribution Date. The key metric
that determines SLAs are ticket severity levels established and documented in
the Remedy ticketing system as 6 months prior to the Distribution Date and
published on ISSAIC in the Enterprise Services Catalogue.

Exit Services

The Service Provider will provide the following services in connection with the
termination of the Service:

 

  •   Provide documentation for each system, where applicable

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule or not included within the
pricing documented in this Service Schedule or the Agreement, Service Recipient
will provide a project request and submit such request to Service Provider for
consideration by Service Provider.

 

5



--------------------------------------------------------------------------------

Supplemental services include projects to replace existing systems or
significantly increase deployment scope of existing systems outside of already
planned displacement activities (e.g. McAfee solutions for security & encryption
displacing Symantec).

LOCATIONS/GEOGRAPHIC COVERAGE:

The Service Provider will provide the Service via a nation-wide distributed
team.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Service Provider shall be responsible to obtain consent (if applicable) from all
third party service providers allowing Service Provider to share / transfer the
license, infrastructure and/or support services with the Service Recipient
during the Service Period.

 

6



--------------------------------------------------------------------------------

Schedule A-7

Service: ITS – Network Security Services

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: Leidos

SERVICE RECIPIENT: New SAIC

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

Leidos

Rich Clifton

Director Infrastructure Operations

 

703-676-6565

732-312-6565

 

richard.d.clifton@saic.com

richard.d.clifton@leidos.com

New SAIC

Barbara Shurtleff

(Acting) Director of Network &

Collaboration

 

703-676-4819

703-459-4757

  Barbara.A.Shurtleff@saic.com

GENERAL SERVICE DESCRIPTION:

The purpose of this Service Schedule is to provide Network Security Services for
the combined SAIC and Leidos shared network infrastructure. Network Security
Services includes systems designed to control network aperture, content
filtering, detect and prevent intrusions, quarantine attacks, identify
vulnerabilities, remote access, provide authentication and collect forensic
information.

Systems covered under this TSA are supported jointly by Leidos CSG and ITS.
Service Agreements which cover operational responsibilities are in place for
this Leidos group to provide services to SAIC. For those services, this TSA will
cover only the existing as-is efforts that ITS provides in support of the
systems and does not cover those services provided by the CSG. Other services in
this TSA are operated directly by ITS and are fully in scope of this TSA.

 

1



--------------------------------------------------------------------------------

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through the date that is 6
months after the Distribution Date (“Termination Date”). Both parties can agree
in writing to extend or renew the Service for a longer period.

Service Recipient may elect to terminate the Service upon 90 days’ written
notice to Service Provider.

SCOPE OF SERVICE AND PRICING:

Service Provider Base Service

 

  •   Service Provider shall be responsible for providing overall leadership to
the joint operational team (made up of Service Provider and Service Recipient
personnel for all areas of this Service) during the Service Period. Service
Provider shall name a person responsible for this role prior to Distribution
Date.

 

  •   Service Provider shall be responsible for maintaining servers, appliances,
configuration and processes used for Network Security systems across the Service
Recipient’s enterprise. All such systems will be operated using as-is scope and
processes unless otherwise agreed upon by both Service Provider and Service
Recipient. Some of the key uses of these systems include but are not exclusive
too:

 

  •   Control network aperture

 

  •   Content Filtering

 

  •   Detect and prevent intrusions

 

  •   Quarantine attacks

 

  •   Identify vulnerabilities

 

  •   Collect forensic information

 

  •   Remote Access

 

  •   Radius Authentication

 

  •   Anti-virus

 

  •   Data system forensics

 

  •   Encryption services

 

  •   User access control

 

  •   Service Provider shall be responsible for establishing integration between
systems used to deliver this Service and Remedy ticketing systems (existing or
new) to support overall incident / trouble and configuration management
processes of the Service Recipient following the Distribution Date. It is
expected that the interfaces will be similar to current (pre-distribution) state
design.

 

2



--------------------------------------------------------------------------------

Service Provider shall use all reasonable means through the course of the
defined TSA period to segregate data such that each company’s data can be
represented individually. It is understood that segregation will occur on “best
effort” basis and will be dependent on activities coordinated outside the scope
of this TSA.

 

3



--------------------------------------------------------------------------------

Key systems include associated functionality and key resources are identified
below:

 

System

  

Purpose

  

Lead Engineer

  

Lead Engineer
Company

Juniper Firewall

   Juniper firewalls provide network aperture control for remote sites connected
to the SAIC WAN and Internet sites using ECRs.    Jonathan Bane    Leidos

Palo Alto NGFW

   Palo Alto Next Generation Firewalls provide aperture control using protocol
identification, intrusion prevention services and content filtering for core
datacenters and some remote sites.    Marcus Gentile    SAIC

Niksun NetDetector

   Niksun NetDetectors provide forensic packet capture for core datacenters and
the main Internet points of presence.    Daniel May    Leidos

Anue NetTool Optimizer

   The Anue NetTool Optimizer provides aggregation, data de-duplication, and
selective forwarding of network packets that are collected from various network
TAPs. This tool is used to feed data into several security and network
management systems in the datacenters.    Daniel May    Leidos

McAfee Intrushield

   The McAfee Intrushiled system is used to provide network Intrusion detection
and prevention services.    Joseph Pressnell    Leidos

Sourcefire IDS

   The Sourcefire IDS system is the primary system providing intrusion detection
services at the core datacenters and for the internet points of presense.   
Daniel May    Leidos

Sourcefire SSL

   The Sourcefire SSL system provides selective interception and decryption of
SSL sessions in support of advanced security on critical datacenter assets.   
Marcus Gentile    SAIC

 

4



--------------------------------------------------------------------------------

System

  

Purpose

  

Lead Engineer

  

Lead Engineer
Company

IBM Rational Appscan

   The IBM Rational Appscan system is used to detect vulnerabilities in various
web applications both pre and post deployment.    Oliver Irlam    Ledios

McAfee Vulnerability Manager

   The McAfee Vulnerability Manager (Foundstone) is used to identify generic
system vulnerability based largely on known Common Vulnerabilities and Exposures
(CVE)    Oliver Irlam    Leidos

Juniper SA VPN

   The Juniper SA VPN is used to provide remote access services. This includes
both traditional tunnel based VPN on SSL and IPsec as well as reverse proxy/web
rewrite capability through its content intermediation engine (CIE) service.   
Thai Pham    SAIC

SNORT HTTP Logging

   The SNORT logging system is a solution that collects special information
about HTTP sessions that are used in both detection and in the course of
forensic security investigations.    Michael Fox    SAIC

Blackhole Server

   The Blackhole server is a type of network honeypot where known command and
control traffic is redirected in order to detect unknown infections and glean
intelligence from malware operating on the network.    Thai Pham    SAIC

Radius Authentication Service

   The radius authentication service provides authentication of administrators
accessing infrastructure assets (FW’s, switches, routers, etc.)    Chadrick Sine
   SAIC

 

5



--------------------------------------------------------------------------------

System

  

Purpose

  

Lead Engineer

  

Lead Engineer
Company

Security

Supporting Systems

   Supporting systems include both lab equipment in the network development
environment (NDE) and other locations used for upgrade testing and design as
well as bounce boxes used for both administration and storing backups of
security appliance configurations.    Oliver Irlam    Leidos

Service Provider Responsibilities

The following Service Provider personnel will be responsible for performing /
leading key operational activities in support of the overall Service. Any
changes to staffing will need to be approved by the Service Recipient, such
approval not to be unreasonably withheld or delayed.

 

Service Provider

Key contact

  

Responsibilities

Craig Meyer

   Security Engineering Team Lead (Leidos)

James Fraser

   Authentication Engineering Team Lead

Oliver Irlam

   NDE SME, IBM Appscan SME, McAfee Vulnerability Manager SME

Jonathan Bane

   Bounce Box (supporting system) SME, Juniper FW SME, Palo Alto Firewall SME

Darrell Pierson

   Juniper SA / Remote Access SME

Joseph Pressnell

   Sourcefire SME, McAfee Intrushield SME

Daniel May

   Anue NetTool Optimizer SME, Niksun NetDetector SME, Sourcefire SSL SME

Allen Paschel

   Operates the IBM Appscan tool for Web Application Vulnerability Assessments

 

6



--------------------------------------------------------------------------------

Service Recipient Responsibilities

The following personnel from the Service Recipient will be responsible for
performing / leading key operational activities in support of the overall
Service. Any changes to staffing will need to be approved by the Service
Provider, such approval not to be unreasonably withheld or delayed.

 

Service Recipient

Key contact

  

Responsibilities

Thai Pham

   Security Engineering Team Lead (New SAIC), Remote Access SME, Blackhole SME,
McAfee Vulnerability Manager SME

Marcus Gentile

   Palo Alto Firewall SME, Sourcefire SSL SME

Michael Fox

   SNORT Logging SME

Chadrick Sine

   Radius Authentication SME

Pricing

Assumptions:

 

  1. Each company will pay hardware costs (depreciation and maintenance) for
owned hardware assets.

 

  2. Shared hardware costs will be allocated proportionally to usage—current
estimate 60% Service Provider | 40% Service Recipient.

 

  3. Each company will pay software costs (depreciation and maintenance) for
owned assets.

 

  4. Shared software costs will be allocated proportional to usage—current
estimate 60% | 40% split.

 

  5. Each company will provide its own staff—Labor = $0.

 

  6. Each company will pay its own travel—Travel = $0.

 

  7. Consultant costs for company specific incidents/problems will be paid for
by impacted company.

 

  8. Consultant costs for shared systems will be proportional to used—current
estimates 60% | 40% split.

 

  9. Network costs are included in the WAN and LAN TSAs.

 

  10. Facilities costs are included in the datacenter TSAs.

 

7



--------------------------------------------------------------------------------

As of August 21, 2013, all existing hardware and software assets have been
allocated to either the Service Provider or the Service Recipient. Therefore,
all hardware and software costs will be paid by the owning company. As a result,
the estimated cost for this service is $0.

Service Levels

Service Provider will maintain service levels commensurate with the service
levels provided in the 6 months prior to the Distribution Date. The key metric
that determines SLAs are ticket severity levels established and documented in
the Remedy ticketing system as of 6 months prior to the Distribution Date and
published on ISSAIC in the Enterprise Services Catalogue.

Exit Services

The Service Provider will provide the following services in connection with the
termination of the Service:

 

  •   Provide documentation for each system, where applicable

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule or not included within the
pricing documented in this Service Schedule or the Agreement, Service Recipient
will provide a project request and submit such request to Service Provider for
consideration by Service Provider.

Supplemental services include projects to replace existing systems or
significantly increase deployment scope of existing systems.

LOCATIONS/GEOGRAPHIC COVERAGE:

The Service Provider will provide the Service via a nation-wide distributed
team.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Service Provider shall be responsible to obtain consent (if applicable) from all
third party service providers allowing Service Provider to share / transfer the
license, infrastructure and/or support services with the Service Recipient
during the Service Period.

 

8



--------------------------------------------------------------------------------

SCHEDULE B

Service Provider: New SAIC

Service Recipient: Leidos

Service to be Provided:



--------------------------------------------------------------------------------

Schedule B-1

Service: ITS – Data Center Support

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: New SAIC

SERVICE RECIPIENT: Leidos

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

Leidos

Rich Clifton

Director of Infrastructure Operations

 

703-676-6565

732-312-6565

 

richard.d.clifton@saic.com

Richard.d.clifton@Leidos.com

New SAIC

Susan Schmitt

Director of Business Enablement

 

407-243-3544

407-921-4800

  Susan.C.Schmitt@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider (leveraging third party services) will provide Service
Recipient a Tier-IV data center hosting facility, including infrastructure,
space, electrical supply, cooling, uninterruptable power supply and on-site
support (physical touch labor) services related to data center infrastructure
maintenance and ongoing support.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through the date that is 6
months after the Distribution Date (“Termination Date”). Both parties can agree
in writing to extend or renew the Service for a longer period.

Service Recipient can elect to terminate the Service upon 90 days’ prior written
notice to Service Provider.

 

1



--------------------------------------------------------------------------------

SCOPE OF SERVICE AND PRICING:

Base Service

 

  •   Service Provider shall provide shared computing, storage, and intra
networking infrastructure assets.

 

  •   Service Provider (leveraging third party services) will be responsible for
maintenance and administration of existing contract with the data center service
provider (Cyrus One), for lease of the facility at the locations set forth below
and support services related to physical provisioning of racks, servers, storage
and other equipment required for business operations of the data center hosting
facility.

 

  •   Service Provider shall support standard or customized procedures for
responding to Service Recipient’s audit requirements. Audit requirements will
remain consistent with SOX, ISO-27001 procedures already existing six months
prior to Distribution Date.

 

  •   Service Provider will make office space / seating available at the data
center hosting facility location(s) set forth below to house any data center
operation staff reasonably required by Service Recipient to be located on site.

 

  •   Service Provider will be responsible to maintain physical site security
capabilities to protect assets within the data center hosting facility locations
specified below.

 

  •   Service Provider will provide a primary and DR Tier IV Data Center
facility hosting environment as designed 6 months prior to the Distribution
Agreement.

Pricing

Assumptions:

 

  1. FY14 Datacenter cost will be the same as FY13

 

  2. Datacenter costs include: Computing, Storage, and Intra Data Center
Networking in Carrolton and Lewisville

 

  3. Shared Datacenter hardware costs will be allocated—current estimate
60%—Service Recipient | 40%—Service Provider

 

  4. Shared Datacenter software costs will be allocated—current estimate 60% |
40% split

 

  5. Facilities will be allocated—current estimates 60% | 40% split

 

  6. Utilities will be allocated—current estimates 60% | 40% split

 

  7. Each company will provide its own staff—Labor = $0

 

  8. Each company will pay its own travel—Travel = $0

 

  9. Consultant costs for company specific incidents/problems will be paid for
by impacted company

 

 

2



--------------------------------------------------------------------------------

  10. Consultant costs for shared systems will be proportional split—current
estimates 60% | 40% split

 

  11. Network costs are included in the WAN and LAN TSAs

 

  12. Taxes are included in the rent/facilities

 

  13. Each company will pay for its own non shared facilities

Due to the co-mingled nature of the equipment in the co-located data centers,
the cost of the data centers facilities will be split as noted in the
assumptions above between the Service Provider and Service Recipient during the
Service Period.

 

  •   Key pricing components include shared infrastructure, rent, utilities,
on-site support, and security services.

 

  •   The total estimated cost to the Service Recipient is approximately
$3,000,000 for the 12 month period of the Agreement or $750,000 per Quarter,
based on SAIC’s existing contract and historical costs.

Service Levels

 

  •   The Service Provider shall maintain the level of service at or above the
Pre-Distribution Date level and shall notify the Service Recipient of any
changes 90 days prior to implementation.

 

  •   Key service level metrics include:

 

  •   On-site support services are available Monday – Friday 8 to 5 CT; off-hour
services are available as requested by Service Recipient.

 

  •   Critical incidents (as published on ISSAIC 3 months prior to the
Distribution Date in the Enterprise Services Catalogue specific to production
outages) are supported 24/7/365.

 

  •   All outage and request for services must be reported via a Remedy ticket.

 

  •   Response time and tracking is performed by Remedy, SLAs will remain
similar to SAIC’s guidelines utilized in the 6 months prior to the Distribution
Date.

Exit Services

The following services will be provided in connection with the termination of
the Service:

 

  •   Service Provider will provide reasonably required support at the existing
facilities set forth below to assist Service Recipient with movement of
equipment to the separate Service Recipient space within the same data center.

 

  •   Service Recipient will provide a discreet written project request and
submit such request to Service Provider for consideration by Service Provider

Supplemental Services

For Service Recipient requests for supplemental services relating to the Service
not described in this Service Schedule, including exit services or not included
within the pricing documented in this Service Schedule or the Agreement, Service
Recipient will provide a discreet written project request and submit such
request to Service Provider for consideration by Service Provider.

 

3



--------------------------------------------------------------------------------

Any request for supplemental services outside of the Base Service set forth in
this Service Schedule will require an additional cost to cover the costs of such
services.

LOCATIONS/GEOGRAPHIC COVERAGE:

The Service Provider will provide the Service at Lewisville, TX and Carrollton,
TX.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

None

 

4



--------------------------------------------------------------------------------

Schedule B-2

Service: ITS – Exchange 2003 Messaging Service

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: New SAIC

SERVICE RECIPIENT: Leidos

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

Leidos

Rich Clifton

Director of Infrastructure Operations

 

703-676-6565

732-312-6565

 

richard.d.clifton@saic.com

Richard.d.clifton@leidos.com

New SAIC

Susan Schmitt

Director of Business Enablement

 

407-243-3544

407-921-4800

  Susan.C.Schmitt@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider will maintain existing MS 2003 Exchange email service to
provide ongoing email service to Service Recipient and provide support for
Outlook client software while the Service Recipient establishes and transitions
the service to its own platform after the Distribution Date. In addition,
existing scheduling and messaging functionality shall be maintained. This
service does not include the migration of mailboxes from the existing mail
system to Leidos’ new email system.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date up to 6 months after the
Distribution Date (“Termination Date”). Both parties can agree in writing to
extend or renew the Service for a longer period.

Service Recipient can elect to terminate the Service upon 90 days’ prior written
notice to Service Provider.

 

1



--------------------------------------------------------------------------------

SCOPE OF SERVICE AND PRICING:

Base Service

 

  •   Service Provider will provide email routing for existing domains,
including SAIC.com, leidos.com and other SAIC domains for the service period

 

  •   Service Provider will provide email security and will continue to route
through external IronPort mail relays for spam, phishing and content filtering;
Virus filtering through Symantec Brightmail Gateways and internal mail routing
to Exchange (us.saic.com,leidos.com and other domains for which Exchange is
authoritative).

 

  •   Service Provider shall continue current levels of support for BlackBerry
and GOOD mobile application support for ITS-managed Exchange users.

 

  •   Service Provider will provide ongoing support of Exchange servers
including 24 x 7 monitoring and security patching; inappropriate material event
defrags, phishing event handling which may include ExMerge of emails as directed
by IT Security CIRT team from the Cybersecurity Business Unit. Creation of
distribution lists (AutoDL, employee number and manual), resource/generic
mailbox’s and contacts. Galsync with Naismc Exchange.

 

  •   Service Provider will provide email services consistent with
pre-distribution date capability.

Pricing

Assumptions:

 

  1. FY14 Exchange costs will be the same as FY13.

 

  2. Each company will pay hardware costs (depreciation and maintenance) for
owned hardware assets.

 

  3. Shared hardware costs will be allocated proportionally to usage—current
estimate 60% Service Recipient | 40% Service Provider.

 

  4. Each company will pay software costs (depreciation and maintenance) for
owned assets.

 

  5. Shared software costs will be allocated proportional to usage—current
estimate 60% | 40% split.

 

  6. Each company will provide its own staff—Labor = $0.

 

  7. Each company will pay its own travel—Travel = $0.

 

  8. Consultant costs for company specific incidents/problems will be paid for
by impacted company.

 

  9. Consultant costs for shared systems will be proportional to used—current
estimates 60% | 40% split.

 

2



--------------------------------------------------------------------------------

  10. Network costs are included in the WAN and LAN TSAs.

 

  11. Facilities costs are included in the datacenter TSAs.

In accordance with the Agreement, Service Recipient shall pay Service Provider
an amount equal to the Service Costs for all Services provided to Service
Recipient, subject to the following methodology:

Methodology:

Monthly Recipient Cost = (Total email infrastructure computer costs / Number of
mailboxes across both companies) * Baseline Service Recipient Mailboxes (# of
mailboxes belonging to Leidos employees)

Service Provider shall charge Service Recipient on a per mailbox basis. The
number of mailboxes will be baselined 30 days prior to Distribution Date and
adjusted if mailboxes increase more than 20% from the previous month.

The total estimated cost to the Service Recipient is approximately $102,400
annually or $25,600 per quarter, based on SAIC’s historical costs.

Note: Service Recipient shall continue to pay for Service until all mailboxes
are migrated

Service Levels

 

  •   Service Provider shall provide services commensurate with SLAs as
currently published in the Enterprise Services Catalogue on ISSAIC

Exit Services

The following services will be provided by Service Provider in connection with
the termination of the Service:

 

  •   Decommissioning of infrastructure used to provide the service and secure
archival / purging of all data per Service Recipient data retention policies

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule, including exit services or not
included within the pricing documented in this Service Schedule or the
Agreement, Service Recipient will provide a discreet written project request and
submit such request to Service Provider for consideration by Service Provider.

LOCATIONS/GEOGRAPHIC COVERAGE:

Service Provider will provide email service as it is provided prior to the
distribution date.

 

3



--------------------------------------------------------------------------------

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Service Provider shall be responsible to obtain consent (if applicable) from all
third parties allowing Service Provider to share / transfer the license,
infrastructure and/or support services with the Service Recipient during the
Service Period.

 

4



--------------------------------------------------------------------------------

Schedule B-3

Service: ITS – Telecommunications Services

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: New SAIC

SERVICE RECIPIENT: Leidos

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

Leidos

Rich Clifton

Director of Infrastructure Operations

 

703-676-6565

732-312-6565

  richard.d.clifton@saic.com

New SAIC

Tom Hollenbeck

Director of End User Enablement

 

865-481-2179

865-256-2179

  thomas.m.hollenbeck@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider will provide a mechanism and the administration thereof, to
manage and operate the Desktop Telephony Systems (to include life-cycle
management for desktop telephones, including installation, configuration, and
support of standard multi-feature phones and voicemail) associated communication
infrastructure (circuits, IVRs etc.) and billing services to the Service
Recipient. Services are to be provided in a manner consistent with previous
services provided by the SAIC ITS Telecommunications Department prior to the
Distribution Date.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through the date that is 12
months after the Distribution Date (“Termination Date”). Both parties can agree
in writing to extend or renew the Service for a longer period.

Service Recipient can elect to terminate the Service upon 90 days’ prior written
notice to Service Provider.



--------------------------------------------------------------------------------

SCOPE OF SERVICE AND PRICING:

Base Service

 

  •   Service Provider will provide required infrastructure to provide desktop
telephony services to facilities that are dedicated (locations that house only
one company) and shared (locations that will house both Leidos and SAIC) between
New SAIC and Leidos and manage vendors associated with delivering the services
(e.g., telecom provider, on-site technicians, handsets)

 

  •   Desktop telephone model will vary depending on the type of telephone
system installed at the location and any security requirements that may dictate
specific phone models and availability

 

  •   Service Provider will provide voice mail service to all active lines
associated with the Service Recipient

 

  •   Service Provider will provide access for local, long-distance, and
international calling, and manage billing (call accounting) for these services
with the associated vendors.

 

  •   Service Provider shall be responsible for identifying and segregating the
charges associated with the Recipient for ongoing billing under the Agreement

 

  •   Service Provider will provide internal operator and directory services for
all locations

 

  •   Key Service Provider personnel are Ron Oakley and Cary Lawrence. Should
these personnel become unavailable, alternate individuals would be named.

Out of Scope

The following services are not within the scope of the Service and Service
Provider shall not provide any of the following as part of the Service:

 

  •   Helpdesk support (Level 1) associated with the Services. It is expected
that New SAIC and Leidos will establish separate agreements for helpdesk support
service.

 

  •   Ad-hoc support and support for projects outside of normal operations.

 

  •   Audio and web conferencing facilities. These facilities will be fully
separated at the Distribution Date.

 

  •   Mobile phone and data devices (hot spots) assets, which will be separated
at the Distribution Date and any future purchases for Service Recipient shall be
the responsibility of Service Recipient

 

  •   Mobile device management including service contracts with carriers, which
will be separated by the Distribution Date.

Desktop telephony support for BU sites not managed by ITS Telecommunications



--------------------------------------------------------------------------------

Pricing

Assumptions:

 

  1. FY14 desktop telephony costs align with FY14 Desktop Telephony Service
Center Estimates and Home Office allocation for long distance, calling cards,
and pagers.

 

  2. Each company will pay hardware costs (depreciation and maintenance) for
owned hardware assets.

 

  3. Shared hardware costs will be allocated proportionally to usage—current
estimate 60% Service Recipient | 40% Service Provider.

 

  4. Each company will pay software costs (depreciation and maintenance) for
owned assets.

 

  5. Shared software costs will be allocated proportional to usage—current
estimate 60% | 40% split.

 

  6. Each company will provide its own staff—Labor = $0.

 

  7. Each company will pay its own travel—Travel = $0.

 

  8. Consultant costs for non-Service specific incidents/problems will be paid
for by impacted company.

 

  9. Network costs are included in the WAN and LAN TSAs.

In accordance with the Agreement, Service Recipient shall pay Service Provider
an amount equal to the Service Costs for all Services provided to Service
Recipient, subject to the pricing methodology described below.

 

Service

  

Pricing Methodology

Fixed line telecommunication    Service Provider shall charge Service Recipient
a fixed fee of $4,800,000 per year or $1,200,000 per Quarter, based on the
number of users at the site. Price per user shall be calculated by total cost of
telecom infrastructure (dial tone + voice mail + carrier connectivity + WAN
charges for VOIP) / Total employees 60 days prior to Distribution Date. Long
distance calling    60% of actual costs will be charged to the Recipient.
International calling    60% of actual costs will be charged to the Recipient.
Billing and accounting services    The cost for supporting ongoing carrier and
invoice generation is included in the cost of the Service.



--------------------------------------------------------------------------------

Service Levels

 

  •   Service levels will be commensurate with the service levels provided in
the three months prior to the Distribution Date. Ticket severity SLA shall drive
the response time.

 

  •   Troubles with individual telephone will be resolved within 24 hours

 

  •   Troubles affecting 10% or more of the telephones at a location are
resolved within 4 hours

 

  •   Moves, adds, or changes (MACs) to telephone service:

 

  •   1 to 4 phones: 3 to 5 business days

 

  •   5 to 19 phones: 5 to 7 business days

 

  •   20 to 40 phones: 10 business days

 

  •   40 or more phones: Contact the Facilities Help Desk

 

  •   There will be 2 toll free numbers for the Facilities Help Desk. Jones Lang
LaSalle’s on-line move request tool will be cloned.

Exit Services

Service Provider shall provide the following services at the request of Service
Recipient in connection with the termination of the Service:

 

  •   Provide consulting services for planning and execution to deploy new
Desktop Telephony Systems for the Service Recipient;

 

  •   Provide restorations as needed to transfer key system configurations and
authorized data, within the Service Period;

 

  •   Provide access to current documentation towards preventing a lapse in
ongoing services;

 

  •   Provide training for new resources on the Desktop Telephony Systems the
current Service Recipient will own; and

 

  •   Provide assistance in setting up forwarding/notification service (voice,
website redirection etc.) to Recipient’s new services where possible for a
period of 90 days after termination of the Service.

Service Recipient agrees to purchase assets used exclusively at Service
Recipient’s facilities in the amount equal to the remaining net book value (NBV)
which is estimated at $745K as of 8/21/2013.

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule, including exit services, or
not included within the pricing documented in this Service Schedule or the
Agreement, Service Recipient will provide a written project request and submit
such request to Service Provider for consideration by Service Provider.

Supplemental services include projects to replace major pieces of the Desktop
Telephony infrastructure (e.g. Deployment of a new Avaya Core infrastructure,
implementing cloned or new Mobile Device Management (MDM) solution).



--------------------------------------------------------------------------------

LOCATIONS/GEOGRAPHIC COVERAGE:

Service Provider will provide the service via a distributed team based primarily
in California, Florida, and Virginia. See attachment A which identifies Blue
(Leidos), White (new SAIC) and Shared (Blue/White) sites.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Service Provider shall be responsible to obtain consent (where applicable) from
Avaya to provide the Service during the Service Period.



--------------------------------------------------------------------------------

Attachment A

 

Location

  

State

  

Location
Numbers

  

Address

  

Blue or
White

ANNISTON

   AL    1391    1021 Nobel St    B

HUNTSVILLE

   AL    2166    9805 Kellner Rd    W

HUNTSVILLE

   AL    10    ODY-01 6725 Odyssey Dr; ODY-02 6723 Odyssey Dr    Ody 1 - B;
Ody 2 - W

TANNER

   AL    2123    6505 US Hwy 31    B

SIERRA VISTA

   AZ    1773    2387 E Fry Blvd    B

SIERRA VISTA

   AZ    486    655 North Garden Ave   

CARPINTERIA

   CA    439    5464 Carprinteria Ave    B

EL SEGUNDO CA

   CA    1444    300 North Sepulveda Ave    B

EL SEGUNDO CA

   CA    1444    300 North Sepulveda Ave    B

HANCOCK/Point Loma

   CA    1513, 1512, 973, 1498    PL-Q 4065 Hancock St; PL-R 4025 Hancock St;
PL-S 4015 Hancock St; PL-T 4035 Hancock St    W

LOS GATOS/Campbell

   CA    1209    1671 Dell Ave    B

OAKLAND

   CA    457, 1536    1000 Broadway    B

POWAY

   CA    337    13691 Danieson St    W

SACRAMENTO

   CA    1610    2600 Capitol Ave    B

SAN DIEGO

   CA    245, 1, 94, 358 & 461, 18    CP-A 10210 Campus Point Dr; CP-C 10260
Campus Point Dr; CP-D 4242 Campus Point Ct; CP-E 4161 Campus Point Ct; CP-H
10140 Campus Point Dr    Bldg H - B;
Bldg A - B;
Bldg C - B;
Bldg E - B;
Bldg D - B

SAN DIEGO—Ponderosa

   CA    130, 2121    4211 & 4223-D Ponderosa    B

SEAL BEACH

   CA    829    3030 Old Ranch Pkwy    B

THORNMINT

   CA    1660    10740 Thornmint Rd    B

VISTA

   CA    1655    2985 Scott St    B

AURORA

   CO    1843    3950 North Lewiston    B

COLORADO SPRINGS

   CO    579    630 Command View    B

LITTLETON

   CO    2101    8209 SouthPark Cir    B

WASHINGTON—L’ENFANT PLAZA

   DC    685    901 D St    B

WASHINGTON—MARITIME PLAZA

   DC    1055,    1220 12th St    W

WASHINGTON—VERMONT AVE.

   DC    371    1120 Vermont Ave    W



--------------------------------------------------------------------------------

WASHINGTON DC- VIRGINIA AVE

   DC    1238, 1240    400 Virginia Ave    W

ORLANDO

   FL    88, 1684    SCI-01 12901 Science Dr; SCI-02 12809 Science Dr    B/W

ORLANDO

   FL    1347    6333 McCoy Road    B

TAMPA

   FL    74    One North Dale Mabry Hwy    B/W

ATLANTA

   GA    1563    2295 Parklake Dr    B

AUGUSTA

   GA    2039    3633 Wheeler Rd    B

COLUMBUS

   GA    1187    2320 Double Churches Rd    W

HONOLULU

   HI    350, 1299, 1882    3375 Koapaka St    B/W

HONOLULU

   HI    1839    1132 Bishop St    B

NAPERVILLE

   IL    251    1751 West Diehl Rd   

O’FALLON

   IL    1521    1660 Essex Way    W

O’FALLON

   IL    1519    620 Pierce Blvd    W

O’FALLON

   IL    1875    1670 Essex Way    W

O’FALLON

   IL    401    731 Lakepointe Centre Dr    W

BEDFORD

   IN    1811    3290 16th St    W

CRANE

   IN    1750    14064 E Westgate Ct    W

INDIANAPOLIS

   IN    825    4422 Bragdon St    W

ODON

   IN    1826    13980 E Captain WJ Nelson Dr    W

LEAVENWORTH

   KS    1555    1145 N 2nd St    B

SOMERSET

   KY    1302    75 Valley Oak Dr    B/W

BILLERICA

   MA    2142    900 Technology Park Dr    B

NATICK

   MA    1385    190 North Main St    B

ABERDEEN

   MD    2110    6210 Guardian Gateway Bldg D    B/W

BELTSVILLE

   MD    661    4600 Powder Mill Rd    W

CALIFORNIA

   MD    2091    Park Place Way and Abell House Lane    W

COLUMBIA—FRANKLIN CENTER

   MD    1775    6841 Benjamin Franklin Dr    B

COLUMBIA GATEWAY

   MD    905, 1453, 2125, 2126    7120 Columbia Gateway Dr; 7035 Einstein Dr;
7080 Columbia Gateway Dr; 7090 Columbia Gateway Dr    B

FREDERICK

   MD    750    5202 Presidents Ct    B

GERMANTOWN

   MD    292    20201 Century Blvd    B

GREENBELT

   MD    1857    6301 Ivy Ln    B

LANDOVER

   MD    1232    8j400 Corporate Dr    W

LaPLATA

   MD    1327, 1528    113 Howard St    W

ROCKVILLE

   MD    1281    12530 Parklawn Dr    B

STERLING HEIGHTS

   MI    589    6300 18 1/2 Mile Rd    B



--------------------------------------------------------------------------------

STERLING HEIGHTS

   MI    1722    6260 18 1/2 Mile Rd    B

BLOOMINGTON

   MN    645    7900 Xerxes Ave    B

EARTH CITY

   MO    508    13397 Lakefront Dr    B

CARY

   NC    1551    120 Quade Dr   

FAYETTEVILLE

   NC    1506    500 North Reilly Rd    W

PICATINNY ARSENAL

   NJ    1387    3028 W Clarke rd    B

ALBUQUERQUE

   NM    2120    2440 Alamo SE    W

SYRACUSE

   NY    2155    301 Plainfield Rd    B

BEAVERCREEK

   OH    768    4035 Colonel Glenn Hwy    B

BEAVERCREEK

   OH    2129    3745 Pentagon Blvd    B

DAYTON

   OH    2107    2685 Hibiscus Way    B

SPRINGFIELD

   OH    1503    250 Veronia Dr    B

CAMP HILL/MECHANICSBURG

   PA    39    4640 Trindle Rd    B

CHAMBERSBURG

   PA    1764    1051 Sheffler Dr    W

JOHNSTOWN

   PA    1531    227 Franklin St    W

MIDDLETOWN

   RI    1133    28 Jacome Way    W

NEWPORT

   RI    150    221 Third St    B

CHARLESTON—EMA

   SC    1733    5617 North Rhett Ave    W

HANAHAN

   SC    1884    1020 North Point Industrial Blvd    W

HANAHAN—EMA

   SC    1745    7410 Magi Rd    W

NORTH CHARLESTON

   SC    1593    4801 A & C Rivers Ave    B

NORTH CHARLESTON—REMOUNT

   SC    2068    1141 Remount Rd    W

OAK RIDGE

   TN    47, 739    301 Laboratory Rd; 151 Lafayette Dr    Loc 47 B; Loc
739 W

CARROLLTON

   TX    2079    2440 Marsh Ln   

LEWISVILLE

   TX    2072    2501 Business South Hwy 121   

ALEXANDRIA—6350 WALKER LANE

   VA    385, 473    6350 Walker Ln    B

ALEXANDRIA—6359 WALKER LANE

   VA    1470    6359 Walker Ln    B

ALEXANDRIA—8850 RICHMOND HWY

   VA    694    8850 Richmond Hwy    B

ALEXANDRIA—KINGSTOWNE

   VA    1348    5971 Kingstowne Village Pkwy    B

ALEXANDRIA—METRO PARK 8

   VA    1887    6909 Walker Ln    B

ARLINGTON—4001 N. FAIRFAX DR

   VA    668    4001 N Fairfax Dr    B

ARLINGTON—CRYSTAL GATEWAY 2

   VA    1007    1225 S Clark St    B/W

ARLINGTON—GOVT AFFAIRS

   VA    235    2111 Wilson Blvd    B

ARLINGTON—ROSSLYN

   VA    2058    1820 N Fort Myer Dr    W



--------------------------------------------------------------------------------

BLACKSBURG

   VA    1824    2020 Kraft Dr    B

CHANTILLY—LIBERTY CENTER

   VA    1471    14668 Lee Rd    B

CHARLOTTESVILLE

   VA    1620    1001 Research Park Blvd    B

FALLS CHURCH—6565 ARLINGTON BLVD

   VA    612    6565 Arlington Blvd    W

FALLS CHURCH—SKYLINE

   VA    456, 953 & 1487, 713 & 1212    Sky 2 5203 Leesburg Pike; Sky 4 5113
Leesburg Pike Ste 500 & 205, Sky 5 5111 Leesburg Pike Ste 404 & 203    Sky 4 -B;
Sky 2 -B;
Sky 5 -W

KING GEORGE—DAHLGREN

   VA    1053    16442 Commerce Dr    W

MANASSAS—SETS

   VA    1873    7327 Gateway Ct    B

MCLEAN

   VA    15    T-1 1710 SAIC Dr; T-2 1709 SAIC Dr; T-3 1707 SAIC Dr   

MCLEAN

   VA    015, 747    T-1 1710 SAIC Dr; T-2 1709 SAIC Dr; T-3 1707 SAIC Dr; 8301
Greensboro Dr   

MERRIFIELD—MERRILEE

   VA    1836    2809 Merrilee Dr    W            

NEWPORT NEWS

   VA    1828, 1850    One Compass Way, Ste 200 & 350    B/W

RESTON—ORACLE WAY

   VA    1213    1900 Oracle Way    B

RESTON—ROGER BACON

   VA    641    11251 Roger Bacon Dr    B

RESTON EXECUTIVE CENTER

   VA    307    12100 Sunset Hills Rd    B

RESTON MICHAEL FARADAY DR

   VA    137    1808 Michael Faraday Ct    B

STAFFORD

   VA    2141    800 Corporate Dr    W

STAFFORD

   VA    1596    50 Tech Pkwy    B

STERLING

   VA    2145    22635 Davis Dr    W

VA BEACH—2929 SABRE ST

   VA    1578    2929 Sabre St    B

VA BEACH—GUARDIAN LANE

   VA    1044    2877 Guardian Ln    B/W

VA BEACH—LONDON BRIDGE

   VA    1346    1355 London Bridge Rd    W

VIENNA

   VA    966    7990 Science Applications Ct    B

VIENNA

   VA    411    1953 Gallows Rd    B

WARRENTON—VINT HILL

   VA    609    6848 Johnson Dr    B

BOTHELL

   WA    168    18912 North Creek Pkwy    B

KENT

   WA    1409    20829 72nd Ave    B

LYNNWOOD

   WA    855, 1230    12424 Beverly Park Edmonds Rd    B

POULSBO

   WA    1217    26279 Twelve Trees Ln    W

RICHLAND

   WA    24    3250 Port of Benton Blvd    B



--------------------------------------------------------------------------------

Schedule B-4

Service: ITS – iSTARS and iSTKS Support

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: New SAIC

SERVICE RECIPIENT: Leidos

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

New SAIC
David Gisy

Director

 

865-481-1150

865-556-4047

  David.A.Gisy@saic.com

Leidos

John S. Brown Jr.

Vice President for Project Control

 

858-826-7004

858-366-5814

  John.S.Brown.Jr@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider will provide the Service described herein with respect to
iSTARS, the internet Status Tracking and Reporting System, which is a website
application development program utilized by the Service Recipient. This Service
encompasses a series of website services and applications, of which iSTKS, the
iSTARS Subcontractor Time Keeping System, is an example. Other iSTARS sites
include website applications that assist in candidate onboarding, process asset
libraries, document repositories and internal SAIC financial workflows. The
iSTARS Service will be provided via labor efforts – Service Provider will not
provide any software or hardware deliverables. iSTKS is provisioned via a
service center while other iSTARS service offerings use touch charging.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through January 31, 2014 (the
Termination Date”).

 

1



--------------------------------------------------------------------------------

After the Termination Date, Service Provider is not obligated to provide the
Service unless an extension is mutually agreed in writing by the Parties.

Service Recipient can elect to terminate the Service at any time upon 90 days’
prior written notice to Service Provider.

SCOPE OF SERVICE AND PRICING:

Base Service

 

  •   Key Service Provider Resources

 

Role

  

Name

iSTARS Program Lead

  

Dave Gisy

iSTARS Task Lead

  

Shawn Rapjack

 

  •   Service Provider shall provide:

 

  •   iSTARS service – there are no software or hardware deliverables.

 

  •   Access to iSTARS resources over the internet; Service Provider ensures
that the client-server architecture responsible for its websites is available.

 

  •   Website applications are available 24/7.

 

  •   Customer service support during normal business hours (8:00 AM to 5:00 PM)
Mountain Time.

 

  •   Service Recipient will provide:

 

  •   Representatives to participate in Change Control Board activities if
applicable to their iSTKS’ website.

Pricing

In accordance with the Agreement, Service Recipient shall pay Service Provider
an amount equal to the Service Costs for all Services provided to Service
Recipient, subject to the following:

Methodology – iSTKS Websites:

 

  •   iSTKS’ pricing is governed by a service center.

 

  •   The basis of cost for an iSTKS website is the number of subcontractor
companies the website supports multiplied by a set cost as determined by the
service center. Currently, that cost is $117.18. For example—an iSTKS website
supporting 10 subcontractor companies would pay $1,171.80 per SAIC monthly
financial period.

 

  •   The $117.18 rate is intended to be updated throughout the year, reflecting
updated subcontractor company counts and updated costs of the components of the
service center. As more subcontractor companies are supported across all iSTKS
sites, the $117.18 should decrease.

 

2



--------------------------------------------------------------------------------

  •   iSTKS websites are updated with new features based on input from CCBs.

 

  •   If a change benefits all iSTKS websites across the board, the labor hours
involved are charged to the service center and hence would be passed on to the
Service Recipient. Estimates for these updates are provided for approval before
work begins.

 

  •   If a change is initiated by—and benefits only—a single Service Provider
customer community, then the labor hours involved are charged directly to that
customer on a touch-charging basis. Estimates for these updates are provided to
the customer for approval before work begins.

 

Site Name

   Sector      iSTKS Subcontractor
Companies Supported    Service
Center
Rate      Approximate
iSTKS Cost
per Quarter  

iSTKS ACCFS

     Craver       8    $ 117.18       $ 2,812.32   

iSTKS AHLTA Integration

     Craver       3    $ 117.18       $ 1,054.62   

iSTKS DHIMS Wounded Warrior

     Craver       1    $ 117.18       $ 351.54   

iSTKS Military Health

     Craver       6    $ 117.18       $ 2,109.24   

iSTKS Sustainment II

     Craver       14    $ 117.18       $ 4,921.56   

TOTAL:

  

   $ 11,249.28   

 

Table 1: iSTKS Sites Supported

 

3



--------------------------------------------------------------------------------

Methodology – Other iSTARS Websites:

 

  •   Service Recipient personnel interacting with sites other than iSTKS may
provide requirements directly to the Service Provider development team (without
a CCB). Labor hours involved will be charged directly to the Service Recipient
on a touch-charging basis. Estimates for these requirements are provided to the
Service Recipient for approval before work begins. Below are estimated personnel
costs, provided that the actual costs may adjust due to normal business
activities such as salary adjustments, personnel adjustments, changes in rate
pools, etc.

 

Title

   Rate (Costs only)  

Program Manager

   $ 158.40   

Senior Programmer

   $ 89.35   

Senior Programmer

   $ 90.05   

System Engineer

   $ 109.87   

Internet Analyst

   $ 74.24   

The following is a list of currently existing indirect iSTARS sites:

 

Site Name

  

Group

  

Site Name

  

Group

AtN TO1

   Von Thaer    JIEDDO    Von Thaer

CSBU

Formerly CISBU

   Von Thaer    SAWS   

IFSEAC (BU 838)

   Craver    SEE&I    Craver

IFSEAC (BU 818 / 389)

   Craver    SEE&I    Craver

IFSEAC_BU226 (BU 843)

   Craver    Silver Talon    Von Thaer

IFSEAC-BU357 (BU 841)

   Craver      

Table 2: iSTARS Sites Supprted

Service Levels

This section reiterates several aspects of iSTARS service levels.

 

  1. iSTARS is a service provided by Service Provider with no software or
hardware deliverables.

 

  2. As described above, iSTARS (including iSTKS) is available 24/7.

 

4



--------------------------------------------------------------------------------

  3. Help desk support is available during normal business hours (8:00 AM to
5:00 PM) Mountain Time. Such support includes:

 

  a. Troubleshooting user access issues;

 

  b. Troubleshooting any defects;

 

  c. Working with iSTKS customers on uploading and maintaining financial data on
their sites; and

 

  d. Any requirements elicitation or discussions about website application
features.

Exit Services

Service Provider will provide the following services in connection with the
termination of the Service:

 

  •   Service Provider will provide Service Recipient with excel spreadsheets of
any financial data, if applicable. This would apply to iSTKS and other iSTARS
websites with financial data.

 

  •   Service Provider will provide Service Recipient with document repository
copies on DVD, if applicable. This would apply to iSTARS websites with document
repositories.

 

  •   These services will be provided on a touch-charging basis.

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule or not included within the
pricing documented in this Service Schedule or the Agreement, Service Recipient
will provide a discreet written project request and submit such request to
Service Provider for consideration by Service Provider.

The following would be considered supplemental services:

 

  •   Any development of iSTARS, outside of the projections described under
“Base Service” and “Service Level” above;

 

  •   Help desk support outside of hours described under “Service Level” above.

LOCATIONS/GEOGRAPHIC COVERAGE:

The Service Provider team based in Colorado will provide the Service to Service
Recipients on the programs listed in Tables 1 and 2 of this document.

ADDITONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Not Applicable.

 

5



--------------------------------------------------------------------------------

Schedule B-5

Service: ITS – Mobility Services

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Master Transition Services Agreement (the
“Agreement”). Upon the terms and subject to the conditions of this Service
Schedule and the Agreement, the Service Provider shall provide to Service
Recipient the services identified below (collectively, the “Service”). The
Service provided hereunder is subject in all respects to the terms and
conditions of the Agreement, except where expressly noted.

SERVICE PROVIDER: New SAIC

SERVICE RECIPIENT: Leidos

SERVICE OWNERS:

All service matters and general inquiries regarding this Service should be
directed to:

 

Name and Title

 

Phone

 

e-mail

Leidos

Rich Clifton

Director of Infrastructure Operations

 

703-676-6565

732-312-6565

  richard.d.clifton@saic.com

New SAIC

Tom Hollenbeck

Director of Infrastructure Operations

 

865-481-2179

865-256-2179

  thomas.m.hollenbeck@saic.com

GENERAL SERVICE DESCRIPTION:

Service Provider will provide management and operation of the Mobility Systems
(to include life-cycle management for Mobile Services and Devices for
Blackberries, cell phones, pagers, and aircards, (including installation,
configuration, and support) and billing services to the Service Recipient. The
Service shall be provided in a manner consistent with the same services provided
by the SAIC ITS Telecommunications Department prior to the Distribution Date.

SERVICE PERIOD AND TERMINATION:

Service Period and Termination Date: Service Provider will provide the Service
to Service Recipient from the Distribution Date through the date that is 6
months after the Distribution Date (“Termination Date”). Both parties can agree
in writing to extend or renew the Service for a longer period.

Service Recipient may elect to terminate the Service upon 90 days’ written
notice to Service Provider.

 

1



--------------------------------------------------------------------------------

SCOPE OF SERVICE AND PRICING:

Base Service

 

  •   Service Provider will provide devices and services to provide Mobility
Services for Service Recipient’s employees and manage vendors associated with
delivering the services (e.g., telecom service providers, on-site technicians,
handsets).

 

  •   Mobile Device model will vary depending on the type of system offered by
the Service Provider and specific requirements that may dictate specific models
and availability

 

  •   Service Provider will manage a third party Telecom Expense Management
partner (Tangoe) support as it relates to Mobility Services.

 

  •   Service Provider will manage Blackberry support as it relates to Mobility
Services Blackberry provides to Service Recipient.

 

  •   Service Provider will provide access for international calling, if
required, and manage billing (call accounting) for these services with the
associated vendors.

 

  •   Key Service Provider personnel are Ron Oakley and Kenneth Earl Adams. If
these personnel become unavailable, alternate individuals will be named by
Service Provider.

Out of Scope

The following services are not within the scope of the Service and Service
Provider shall not provide any of the following as part of the Service:

 

  •   Ad-hoc support and support for projects outside of normal operations.

 

  •   Mobile device management for Bring Your Own Device (BYOD) services via
Bluefish/Sprint which are expected to be separated by the Distribution Date.

 

2



--------------------------------------------------------------------------------

Pricing

Assumptions:

 

  1. FY14 Mobility costs align with FY14 Mobility Service Center Estimates.

 

  2. Each company will pay hardware costs (depreciation and maintenance) for its
owned hardware assets.

 

  3. Shared hardware costs will be allocated between Service Recipient and
Service Provider proportionally to usage – the current estimate is 60% Service
Recipient | 40% Service Provider.

 

  4. Each company will pay software costs (depreciation and maintenance) for its
owned assets.

 

  5. Shared software costs will be allocated between Service Recipient and
Service Provider proportional to usage – the current estimate is 60% Service
Recipient | 40% Service Provider.

 

  6. Each company will provide its own staff—Labor = $0.

 

  7. Each company will pay its own travel—Travel = $0.

 

  8. Consultant costs for non non-Service specific incidents/problems will be
paid for by impacted company.

 

  9. Network costs are included in the Service Schedules under the Agreement
which address WAN and LAN services.

In accordance with the Agreement, Service Recipient shall pay Service Provider
an amount equal to the Service Costs for all Services provided to Service
Recipient, subject to the assumptions set forth above and the pricing
methodology described below.

Methodology

 

  •   System cost: The total cost (infrastructure) will be split 40% (Service
Provider) / 60% (Service Recipient) (Includes software licenses and ongoing
maintenance cost for software and hardware required to support this Service
based on historical estimate prior to Distribution Date)

 

  •   This cost will be a fixed monthly fee until full separation of all the
services associated with this Service.

 

  •   The estimated annual cost to the Service Recipient is $6,000,000 or
$1,500,000 per quarter.

Service Levels

 

  •   Service levels will be commensurate with the service levels provided in
the three months prior to the Distribution Date. The key metric that determines
SLAs are ticket severity levels established and documented in the Remedy
ticketing system as of the Distribution Date.

 

3



--------------------------------------------------------------------------------

Exit Services

Service Provider shall provide the following services at the request of Service
Recipient in connection with the termination of the Service:

 

  •   Provide consulting services for planning and execution to deploy new
Mobility Services/ Systems for the Service Recipient.

 

  •   Provide access to current documentation towards preventing a lapse in
ongoing services.

 

  •   Provide training for Service Recipient’s new resources on the Mobility
Systems the Service Recipient will own.

 

  •   Provide assistance in setting up forwarding/notification service (voice,
website redirection etc.) to Service Recipient’s new services where possible for
a period of 90 days after termination of the Service.

Supplemental Services

For requests for supplemental services relating to the Service by Service
Recipient not described in this Service Schedule, including exit services, or
not included within the pricing documented in this Service Schedule or the
Agreement, Service Recipient will provide a written project request and submit
such request to Service Provider for consideration by Service Provider.

Supplemental services include projects to replace major pieces of the Mobility
Services Environment implementing cloned or new Mobile Device Management (MDM)
solution).

LOCATIONS/GEOGRAPHIC COVERAGE:

Service Provider will provide the service via a distributed team based primarily
in Orlando, FL and San Diego, California.

ADDITIONAL TERMS, CONDITIONS AND OTHER INFORMATION:

Service Provider shall be responsible to obtain consent (where applicable) from
Blackberry to provide the Service during the Service Period.

 

4



--------------------------------------------------------------------------------

SCHEDULE C

Fiscal Calendar

Fiscal 2014 (February 1, 2013 – January 31, 2014)

First Quarter End – May 3, 2013

Second Quarter End – August 2, 2013

Third Quarter End – November 1, 2013

Fourth Quarter End – January 31, 2014

Fiscal 2015 (February 1, 2014 – January 30, 2015)

First Quarter End – May 2, 2014

Second Quarter End – August 1, 2014

Third Quarter End – October 31, 2014

Fourth Quarter End – January 30, 2015



--------------------------------------------------------------------------------

SCHEDULE D

The initial TSA Leaders for Leidos and New SAIC shall be Charles L. Kanewske and
Thomas G. Baybrook, respectively.